                                UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF TEXAS
                                        MIDLAND DIVISION


IN RE:                                        §
ARABELLA PETROLEUM                            §
   COMPANY, LLC,                              §        CASE NO. 15-70098-TMD
                                              §
         Debtor.                              §        CHAPTER 11


   AMENDED JOINT DISCLOSURE STATEMENT OF CHAPTER 11 TRUSTEE AND
     OFFICIAL COMMITTEE OF UNSECURED CREDITORS IN SUPPORT OF
     CHAPTER 11 PLAN OF REORGANIZATION, DATED NOVEMBER 26, 2018



                                            Eric J. Taube
                                            State Bar No. 19679350
                                            Mark C. Taylor
                                            State Bar No. 19713225
                                            WALLER LANSDEN DORTCH & DAVIS, LLP
                                            100 Congress Ave., 18th Floor
                                            Austin, Texas 78701
                                            Telephone: (512) 685-6400
                                            Facsimile: (512) 685-6417
                                            eric.taube@wallerlaw.com
                                            mark.taylor@wallerlaw.com

                                            ATTORNEYS FOR CHAPTER 11 TRUSTEE

                                            -and-




031459-61671/4845-3675-9169.1
                                              1
                                Kenneth Green
                                State Bar No. 24036677
                                Blake Hamm
                                State Bar No. 24069869
                                Carolyn Carollo
                                State Bar No. 24083437
                                SNOW SPENCE GREEN LLP
                                2929 Allen Parkway, Suite 2800
                                Houston, TX 77019
                                Telephone: (713) 335-4800
                                kgreen@snowspencelaw.com
                                blakehamm@snowspencelaw.com
                                carolyncarollo@snowspencelaw.com

                                ATTORNEYS FOR OFFICIAL COMMITTEE OF
                                UNSECURED CREDITORS


Dated: November 26, 2018.




031459-61671/4845-3675-9169.1
                                  2
THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE
AS OF THE DATE HEREOF UNLESS ANOTHER TIME IS SPECIFIED HEREIN AND
RELY UPON CERTAIN PUBLICLY AVAILABLE DOCUMENTS AND OTHER
INFORMATION THAT THE TRUSTEE AND THE COMMITTEE HAVE BEEN ABLE
TO DETERMINE BASED ON INFORMATION PROVIDED TO THEM. THE
DELIVERY OF THIS DISCLOSURE STATEMENT SHALL NOT CREATE AN
IMPLICATION THAT THERE HAS BEEN NO CHANGE IN THE INFORMATION
STATED SINCE THE DATE HEREOF REGARDLESS OF THE DATE OF ACTUAL
DELIVERY OF THE DISCLOSURE STATEMENT.

HOLDERS OF CLAIMS SHOULD CAREFULLY READ THIS DISCLOSURE
STATEMENT IN ITS ENTIRETY, INCLUDING THE EXHIBITS, PRIOR TO VOTING
ON THE PLAN. FOR THE CONVENIENCE OF HOLDERS OF CLAIMS AND
EQUITY INTERESTS, THIS DISCLOSURE STATEMENT SUMMARIZES THE
TERMS OF THE PLAN. IF ANY INCONSISTENCY EXISTS BETWEEN THE PLAN
AND THE DISCLOSURE STATEMENT, THE TERMS OF THE PLAN ARE
CONTROLLING. THE DISCLOSURE STATEMENT MAY NOT BE RELIED ON FOR
ANY PURPOSE OTHER THAN TO DETERMINE WHETHER TO VOTE TO ACCEPT
OR REJECT THE PLAN, AND NOTHING STATED HEREIN SHALL CONSTITUTE
AN ADMISSION OF ANY FACT OR LIABILITY BY ANY PARTY, OR BE
ADMISSIBLE IN ANY PROCEEDING INVOLVING THE DEBTOR, OR ANY OTHER
PARTY, OR BE DEEMED CONCLUSIVE EVIDENCE OF THE TAX OR OTHER
LEGAL EFFECTS OF THE PLAN ON THE DEBTOR, OR HOLDERS OF CLAIMS OR
EQUITY INTERESTS.

CERTAIN OF THE STATEMENTS CONTAINED IN THIS DISCLOSURE
STATEMENT, BY NATURE, ARE FORWARD-LOOKING AND CONTAIN
ESTIMATES AND ASSUMPTIONS. THERE CAN BE NO ASSURANCE THAT SUCH
STATEMENTS WILL BE REFLECTIVE OF ACTUAL OUTCOMES. ALL HOLDERS
OF CLAIMS SHOULD CAREFULLY READ AND CONSIDER FULLY THE RISK
FACTORS SET FORTH IN THIS DISCLOSURE STATEMENT BEFORE VOTING TO
ACCEPT OR REJECT THE PLAN.

SUMMARIES OF CERTAIN PROVISIONS OF AGREEMENTS REFERRED TO IN
THIS DISCLOSURE STATEMENT DO NOT PURPORT TO BE COMPLETE AND ARE
SUBJECT TO, AND ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO,
THE FULL TEXT OF THE APPLICABLE AGREEMENTS

IRS CIRCULAR 230 NOTICE: TO ENSURE COMPLIANCE WITH IRS CIRCULAR
230, HOLDERS OF CLAIMS AND EQUITY INTERESTS ARE HEREBY NOTIFIED
THAT: (A) ANY DISCUSSION OF FEDERAL TAX ISSUES CONTAINED OR
REFERRED TO IN THIS DISCLOSURE STATEMENT IS NOT INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED, BY HOLDERS OF CLAIMS AND
EQUITY INTERESTS FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY
BE IMPOSED ON THEM UNDER THE INTERNAL REVENUE CODE (“IRC”); AND
(B) HOLDERS OF CLAIMS AND EQUITY INTERESTS SHOULD SEEK ADVICE


031459-61671/4845-3675-9169.1
                                3
BASED ON THEIR PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT
TAX ADVISOR.

CAUTIONARY STATEMENTS CONCERNING TRUSTEE’S OR DEBTOR’S
PROJECTIONS, VALUATION OF ASSETS, ESTIMATION OF CLAIMS, FINANCIAL
STATEMENTS, AND FORWARD-LOOKING STATEMENTS:

CERTAIN INFORMATION CONTAINED HEREIN, INCLUDING THE TRUSTEE’S
OR COMMITTEE’S VALUATION OF ASSETS, ESTIMATION OF CLAIMS, AND
FINANCIAL STATEMENTS WERE OBTAINED BY THE TRUSTEE FROM
INFORMATION PUBLICLY DISCLOSED BY THE DEBTOR IN THE DEBTOR’S
PUBLIC FILINGS OR WERE OBTAINED FROM THE DEBTOR’S BUSINESS
RECORDS WITHOUT ANY ABILITY TO CONFIRM THE ACCURACY OF SUCH
RECORDS ON A HISTORICAL BASIS.

ALTHOUGH THE TRUSTEE, THE COMMITTEE AND THEIR REPRESENTATIVES
AND ADVISORS CONDUCTED A REVIEW AND ANALYSIS OF THE DEBTOR’S
BUSINESS, ASSETS AND LIABILITIES, THEY RELIED UPON THE ACCURACY
AND COMPLETENESS OF ALL SUCH INFORMATION PUBLICLY FILED BY THE
DEBTOR AND/OR READILY ASCERTAINABLE IN THE DEBTOR’S BOOKS AND
RECORDS, AND HAVE ASSUMED THAT SUCH INFORMATION WAS
REASONABLY PREPARED IN GOOD FAITH AND ON A BASIS REFLECTING THE
DEBTOR’S MOST ACCURATE CURRENTLY AVAILABLE INFORMATION.

THE   TRUSTEE,   THE   COMMITTEE    AND  THEIR    ADVISORS  AND
REPRESENTATIVES DID NOT INDEPENDENTLY VERIFY OR SEEK
INDEPENDENT VALUATIONS OF SUCH INFORMATION IN CONNECTION
HEREWITH. THE INCLUSION OF SUCH INFORMATION HEREIN SHOULD NOT
BE REGARDED AS AN INDICATION THAT THE TRUSTEE, THE COMMITTEE OR
ANY OF THEIR ADVISORS OR REPRESENTATIVES CONSIDER SUCH
INFORMATION TO BE AN ACCURATE PREDICTION OF FUTURE EVENTS OR A
COMPLETE AND ACCURATE REFLECTION OF THE DEBTOR’S CURRENT
FINANCIAL CONDITION AND SUCH INFORMATION SHOULD NOT BE RELIED
ON AS SUCH. NEITHER THE TRUSTEE, THE COMMITTEE NOR ANY OF THEIR
ADVISORS OR REPRESENTATIVES ASSUME ANY RESPONSIBILITY FOR THE
REASONABLENESS, COMPLETENESS, ACCURACY OR RELIABILITY OF SUCH
INFORMATION AND DO NO INTEND TO UPDATE OR OTHERWISE REVISE SUCH
INFORMATION TO REFLECT CIRCUMSTANCES EXISTING AFTER THE DATE
WHEN MADE OR TO REFLECT THE OCCURRENCE OF FUTURE EVENTS EVEN
IN THE EVENT THAT ANY OR ALL OF THE ASSUMPTIONS ARE SHOWN TO BE
IN ERROR.

CERTAIN MATTERS DISCUSSED HEREIN ARE FORWARD-LOOKING
STATEMENTS THAT ARE SUBJECT TO CERTAIN RISKS AND UNCERTAINTIES
THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THE
STATEMENTS INCLUDED HEREIN AND SHOULD BE READ WITH CAUTION.
THESE STATEMENTS INCLUDE, BUT ARE NOT LIMITED TO: ESTIMATED

031459-61671/4845-3675-9169.1
                                4
VALUE OF THE DEBTOR’S ASSETS AND THE AMOUNT OF ALLOWED
UNSECURED CLAIMS. THESE STATEMENTS REFLECT CURRENT VIEWS AND
ASSUMPTIONS THAT MAY BE AFFECTED BY VARIOUS FACTORS, INCLUDING
THE TRUSTEE'S ABILITY TO CONFIRM AND CONSUMMATE THE PLAN AND
DISCHARGE OR SETTLE CLAIMS DURING THE CHAPTER 11 CASE AND
MONETIZE CERTAIN ASSETS, SOME OF WHICH MAY NOT BE SOLD UNTIL
POST-CONFIRMATION, ACCORDINGLY, THERE CAN BE NO ASSURANCE THAT
THESE STATEMENTS WILL PROVE ACCURATE, AND ACTUAL RESULTS MAY
BE MATERIALLY DIFFERENT THAN THOSE CONTAINED HEREIN.




031459-61671/4845-3675-9169.1
                                5
                                 AMENDED DISCLOSURE STATEMENT 1

        Morris D. Weiss (the “Trustee”), chapter 11 trustee for Arabella Petroleum Company,
LLC, the debtor in the above-referenced bankruptcy proceeding (“APC,” or the “Debtor”) and
the Official Committee of Unsecured Creditors for APC (the “Committee”), as co-plan
proponents (collectively, the “Plan Proponents”) provide this Amended Disclosure Statement
(the “Disclosure Statement”) to all known creditors and equity interest holders of the Debtor in
order to disclose the information deemed to be material, important, and necessary for creditors
and equity interest holders to arrive at a reasonably informed decision in exercising their right to
vote for acceptance or rejection of the Plan of Reorganization filed by the Plan Proponents
(hereinafter, the “Plan”). A copy of the Plan accompanies this Disclosure Statement.

                                                          SUMMARY

            The Plan creates a liquidating trust which will own all remaining assets of APC,
             including but not limited to cash, causes of action, rights to collect outstanding joint
             interest billings, and any remaining mineral or contract interests.

            As of September 30, 2018, the Trustee, for the APC Estate, held cash totaling
             $6,113,603, and anticipates receiving approximately $1,621,669 from the sale of
             certain interests by Arabella Exploration, LLC.

            Expenses from September 30, 2018 through the Effective Date of the Plan will total
             at least $841,000.00, consisting of:

                    Chapter 11 Trustee fees (pursuant to 11 U.S.C. 326): $410,000
                    Professional fees: $350,000
                    US Trustee fees: $81,000

            Distributions to General Unsecured Creditors are anticipated to be between 20-33%
             of Allowed General Unsecured Claims, depending upon the ultimate proceeds paid by
             the AEX Estate, further recoveries and the outcome of pending and future claims
             objections.

                                                        PLAN

                     UNCLASSIFIED CLAIMS - ADMINISTRATIVE CLAIMS

On the Effective Date, or as soon thereafter as is reasonably practicable, except to the extent
that a holder of an Allowed Administrative Expense Claim agrees to a less favorable treatment,
each holder of an Allowed Administrative Expense Claim shall receive Cash in an amount
equal to the Allowed amount of such Claim, or such other treatment consistent with the
provisions of section 1129(a)(9) of the Bankruptcy Code.



1
    Any capitalized term not defined herein shall have the meaning ascribed to it in the Plan.

031459-61671/4845-3675-9169.1
                                                             6
                                              PLAN

                                    CLASS 1 – PRIORITY CLAIMS

Holders of Allowed Class 1 Priority Claims will be paid in full on the Effective Date.

                                 CLASS 2 – OTHER SECURED CLAIMS

Holders of Allowed Class 2 Other Secured Claims will retain their liens until paid in full upon
the sale of any property securing their liens, and shall receive a Class 4 General Unsecured
Claim to the extent of any deficiency. The Trustee is unaware of any such claims at this time.

                                CLASS 3 – SECURED M&M LIEN CLAIMS

Holders of Allowed Class 3 Secured M&M Lien Claims will retain their liens until paid in full
upon the sale of any property securing their liens, and shall receive a Class 4 General
Unsecured Claim to the extent of any deficiency. The Trustee is unaware of any such claims at
this time.

                            CLASS 4 – GENERAL UNSECURED CLAIMS

Holders of Allowed Class 4 General Unsecured Claims shall receive a prorata share of interests
in the Liquidating Trust, in the percentage that the dollar amount of their individual claim bears
to the dollar amount of all Allowed Class 4 Claims.

                                  CLASS 5 – SUBORDINATED CLAIMS

Holders of Allowed Class 5 Subordinated Claims shall receive a pro rata share of interests in
the Liquidating Trust, in the percentage that the dollar amount of their individual claim bears to
the dollar amount of all Allowed Class 5 Claims, to be calculated and paid only after all senior
Classes are paid in full.

                                    CLASS 6 – EQUITY INTERESTS

On the Effective Date, all Equity Interests shall be canceled, and Holders of Class 6 Equity
Interests shall receive any remaining funds or assets from the Liquidating Trust in the event all
senior classes are paid in full.

                                             OTHER

Liquidating Trust created with the Trustee appointed as the trustee to pursue Causes of Action.


The Bankruptcy Court has set a hearing on confirmation of the Plan on               , 2018
at _______ [a/p].m. (the “Confirmation Hearing”). The Confirmation Hearing will take place

031459-61671/4845-3675-9169.1
                                                 7
in Courtroom No. 1 at the United States Bankruptcy Court, Homer J. Thornberry Federal Judicial
Building, 903 San Jacinto Blvd., Austin, Texas, before the Honorable Tony M. Davis, United
States Bankruptcy Judge. Creditors, as defined in 101(1) of title 11 of the United States Code,
11 U.S.C. §§ 101 (the “Bankruptcy Code”), may vote on the Plan by filling out the
accompanying ballot form and mailing to it to the Plan Proponents, c/o Waller Lansden Dortch
& Davis, LLP, 100 Congress Avenue, 18th floor, Austin, Texas 78701, or via facsimile to (512)
685-6417. In order to be counted, your ballot must be received at the above address or fax
number by 5:00 p.m. CST on December 28, 2, 2018. As a Creditor, your vote is important. In
order for a particular class of creditors designated under the Plan to be deemed accepted, of the
ballots cast, Creditors that hold as least 2/3 in amount and more than 1/2 in number of the
allowed claims of impaired Classes must accept the Plan. However, you are advised that the Plan
Proponents may be afforded the right under the Bankruptcy Code to have the Plan confirmed
over the objections of dissenting creditors consistent with the limitations set forth in the
Bankruptcy Code.

  I.          INTRODUCTION

       This is the Disclosure Statement in the Chapter 11 case of Arabella Petroleum Company,
LLC. This Disclosure Statement contains information about the Debtor and describes the
Chapter 11 Plan of Liquidation of the Debtor as jointly proposed by the Trustee and the
Committee, dated November 7, 2018.

                   YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ
                   THE PLAN AND THIS DISCLOSURE STATEMENT
                   CAREFULLY AND DISCUSS THEM WITH YOUR
                   ATTORNEY. IF YOU DO NOT HAVE AN ATTORNEY, YOU
                   MAY WISH TO CONSULT ONE.

        The Plan contemplates that there will be an initial distribution of cash to the holders of
Allowed Claims. The remaining assets or entitlement to receive funds or proceeds will be placed
into the Liquidating Trust and monetized over time by the initial trustee of the Liquidating Trust
(the “Liquidating Trustee”). It is anticipated that the Liquidating Trustee will make
distributions from time to time to the holders of Allowed Claims pursuant to the terms of the
Liquidating Trust.

         A.        Purpose of this Document

         This Disclosure Statement describes:

              •    The Debtor and significant events during the bankruptcy case;

              •    How the Plan proposes to treat claims or equity interests of the type you hold (i.e.,
                   what you will receive on your claim or equity interest if the plan is confirmed);

              •    Who can vote on or object to the Plan;




031459-61671/4845-3675-9169.1
                                                     8
              •    What factors the United States Bankruptcy Court for the Western District of
                   Texas (the “Bankruptcy Court”) will consider when deciding whether to
                   confirm the Plan;

              •    Why the Trustee and the Committee believe the Plan is feasible, and how the
                   treatment of your claim or equity interest under the Plan compares to what you
                   would receive on your claim or equity interest in liquidation;

              •    What Causes of Action (as defined below) the Liquidating Trustee will be
                   empowered to pursue; and

              •    The effect of confirmation of the Plan.

       Be sure to read the Plan as well as this Disclosure Statement. This Disclosure Statement
describes the Plan, but it is the Plan itself that will, if confirmed, establish your rights. All terms
used herein shall have the meaning set forth herein or, if not defined herein, shall have the
meaning set forth in the definitions section of the Plan. A copy of the Plan is attached hereto as
Exhibit A.

         B.        Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing

       The Bankruptcy Court has not yet confirmed the Plan described in this Disclosure
Statement. This section describes the procedures pursuant to which the Plan will or will not be
confirmed.

                   1.       Time and Place of the Hearing to Approve This Disclosure Statement and
                            Confirm the Plan

        The hearing at which the Bankruptcy Court will determine whether to approve this
Disclosure Statement and confirm the Plan will take place on January 7, 2019, at 1:30 p.m. at
Courtroom No. 1 at the United States Bankruptcy Court, Homer J. Thornberry Federal Judicial
Building, 903 San Jacinto Blvd., Austin, Texas, before the Honorable Tony M. Davis, United
States Bankruptcy Judge.

                   2.       Deadline For Voting to Accept or Reject the Plan

       If you are entitled to vote to accept or reject the plan, vote on the enclosed ballot and
return the ballot in the enclosed envelope to Waller Lansden Dortch & Davis, LLP, Attn:
Arabella Tabulation, 100 Congress Avenue, 18th Floor, Austin, Texas 78701. See Section IV.A
below for a discussion of voting eligibility requirements.

       Your ballot must be received by 5:00 p.m. on December 28, 2018 or it will not be
counted.




031459-61671/4845-3675-9169.1
                                                    9
                   3.       Deadline For Objecting to the Adequacy of the Disclosure Statement and
                            Confirmation of the Plan

        Objections to this Disclosure Statement or to the confirmation of the Plan must be filed
no later than 5:00 p.m. on December 28, 2018.

                   4.       Identity of Person to Contact for More Information

        If you want additional information about the Plan, you should contact Eric J. Taube or
Mark C. Taylor, Waller Lansden Dortch & Davis, LLP, 100 Congress Avenue, 18th Floor,
Austin, Texas 78701, Phone: (512) 685-6400, Fax: (512) 685-6417, E-mail:
eric.taube@wallerlaw.com or mark.taylor@wallerlaw.com,

         C.        Disclaimer

        The Bankruptcy Court has not yet approved this Disclosure Statement as containing
adequate information to enable parties affected by the Plan to make an informed judgment
about its terms. The Bankruptcy Court has not yet determined whether the Plan meets the
legal requirements for confirmation, and the fact that the Bankruptcy Court may approve this
Disclosure Statement does not constitute an endorsement of the Plan by the Bankruptcy
Court, or a recommendation that it be accepted. This Disclosure Statement is subject to final
approval at the hearing on confirmation of the Plan.

 II.          BACKGROUND

         A.        Factors Leading to Chapter 11 Filing

       The chapter 11 filing was necessitated by an absence of liquidity and numerous claims.
As of the Petition Date, APC had transferred substantially all of its assets to Arabella
Exploration, LLC (“AEX”), and was unable to pay its creditors. A discussion of the events
leading to the bankruptcy filing is contained in Section II(E) below.

         B.        This Chapter 11 Case

       On July 10, 2015 (the “Petition Date”), the Debtor commenced this bankruptcy case
(the “Chapter 11 Case”) by filing a voluntary petition for relief under chapter 11 of the
Bankruptcy Code [Doc. 1], in the United States Bankruptcy Court for the Western District of
Texas.

       On July 24, 2015, the United States trustee appointed the Committee, consisting of
Buckeye, Inc., Baker Hughes Oilfield Operations, Inc. (“Baker Hughes”), Jet Specialty, Inc.,
and Crossfire, LLC [Doc. 37]. On August 10, the Committee filed its Application to Retain
Snow Spence Green LLP as Counsel for the Committee [Doc. 100], which was granted by an
order dated September 4, 2015 [Doc. 178].

      The Debtor initially operated as a debtor-in-possession pursuant to sections 1107(a) and
1108 of the Bankruptcy Code. The Debtor sought to retain the law firm of Loeb & Loeb


031459-61671/4845-3675-9169.1
                                                    10
(“Loeb”) as its counsel [Doc. 24] and to retain CohnReznick LLP (“CohnReznick”) to provide
“crisis management” services [Doc. 25].

       The Committee (among others) opposed both retentions, including on the grounds that
Loeb was conflicted by virtue of its previous and/or current representation of and association
with other entities and individuals whose interests were opposed to the Debtor’s interests
[Docs. 81, 102].

       In light of these same concerns, Baker Hughes filed a motion to appoint an examiner
[Doc. 17], and the Committee filed a motion to appoint a Chapter 11 Trustee [Doc. 101]. At the
request of the Committee [Doc. 57], and over the Debtor’s objection [Doc. 62], the Bankruptcy
Court ordered limited, expedited discovery to be conducted [Doc. 67].

        The Bankruptcy Court held a hearing on August 18, 2015 and on that same day, ordered
that a Chapter 11 Trustee be appointed [Doc. 141]. On August 20, 2015, the United States
trustee requested appointment of the Trustee in this matter, and the Bankruptcy Court approved
such appointment [Doc. 153]. 2

        The Trustee sought, and the Bankruptcy Court approved, the retention of the law firm of
Taube Summers Harrison Taylor Meinzer Brown LLP (“Taube Summers”) as counsel to the
Trustee. The attorneys of Taube Summers subsequently joined the firm of Waller Lansden
Dortch & Davis LLP (“Waller”). The appointment of Waller as counsel to the Trustee was
thereafter approved by the Bankruptcy Court [Doc. 244]. The Bankruptcy Court also approved
the Trustee’s retention of the firm of Lain, Faulkner & Co., P.C., as accountants for the estate
[Doc. 195]. At the Trustee’s request, this case was designated as a “Complex Case” [Doc. 166]
under the local rules of this district.

       The Trustee has filed two reports pursuant to Section 1106(a)(5) of the Bankruptcy Code
[Docs. 258 and 304].

                   1.       The Tag-Along Action

        On January 24, 2017, the Trustee filed a Motion to Approve and Ratify Actions by Trustee
in the Chapter 11 Case (the “Trustee Tag-Along Motion”), seeking the Bankruptcy Court’s
approval of his exercise of tag-along rights associated with certain back-in interests in operating
wells operated by (i) Samson Exploration, LLC and (ii) Brigham Resources Operating. LLC
(collectively, the “APC Tag-Along Rights”). Arabella Exploration, LLC (“AEX”) objected to
the Trustee Tag-Along Motion arguing that ownership of the APC Tag-Along Rights was not
clear and any determination of ownership of such rights or the use of any proceeds from exercise
thereof should be determined at a future time. Ultimately an agreed order approving the Trustee
Tag-Along Motion was entered in the Chapter 11 Case on January 31, 2017 (the “APC Tag-
Along Order”) [Doc. 295], which authorized the Trustee to exercise the APC Tag-Along Rights,
but preserved the issue of ownership of the APC Tag-Along Rights and any related proceeds for
future determination. The APC Tag-Along Order further required that any funds received by the


2
  The application to employ CohnReznick was withdrawn [Doc. 144], and the application to employ Loeb was
approved [Doc. 146] with certain provisos stated on the transcript available at Doc. 165, pp. 66-68.

031459-61671/4845-3675-9169.1
                                                   11
Trustee on account of the APC Tag-Along Rights must be held in trust pending resolution of any
disputes regarding ownership.

       On February 3, 2017, AEX filed a Motion to (A) Approve and Ratify Exercise of Tag-
Along Rights or in the Alternative Assume Tag-Along Letter and (B) Approve and Ratify Exercise
of Lease Acquisition Offering (the “AEX Tag-Along Motion”), seeking approval from the
United States Bankruptcy Court for the Northern District of Texas (the “TXNB Court”) of the
exercise of two tag-along options by Chip Hoebeke (“Hoebeke”) regarding interests in certain
wells operated by Brigham Resources Operating, LLC and Brigham Midstream, LLC (the “AEX
Tag-Along Rights” and together with the APC Tag-Along Rights, the “Tag-Along Rights”).
The Trustee objected to the AEX Tag-Along Motion arguing that ownership of the AEX Tag-
Along Rights was vested in APC.

       On February 17, 2017, the TXNB Court entered an order granting the AEX Tag- Along
Motion [Doc. 97] (the “AEX Tag-Along Order” and together with the APC Tag-Along Order,
the “Tag-Along Orders”), which authorized Hoebeke’s exercise of the AEX Tag-Along Rights,
but preserved the issue of ownership of such AEX Tag-Along Rights and any related funds
received in respect thereof for future determination.

        Subsequent to the entry of the Tag-Along Orders, the Trustee received approximately
$6.2 million in respect of the Samson Exploration, LLC Tag­Along Rights. The Trustee received
approximately $2.7 million with respect to the Brigham Resources Operating, LLC Tag-Along
Rights.

        APC timely exercised its Tag Along Rights 3 in the Samson 4 and Brigham 5 Properties. As
of the Petition Date, the only recorded interests in the underlying properties were in the name of
APC. AEX asserted rights in the properties on the basis of an unrecorded assignment. The
Trustee asserted that pursuant to section 544(a)(3) of the Bankruptcy Code, the Trustee’s rights
in such properties prevail and AEX had no interest in such properties.

       The Settlement Agreement resolved all matters with respect to the Tag Along Rights
between the Settlement Parties. See Section II.B.2 for additional details regarding the mediation
and Settlement Agreement.




3
  APC owned certain back-in interests in various oil and gas properties. Included in those interests were certain
“Tag-Along Rights.”
4
  APC is a participant pursuant to a Participation Agreement in the Screaming Eagle Prospect-Pecos County, Texas,
dated effective January 1, 2012. Samson Exploration, LLC (“Samson”) was the successor to a portion of the
interest of ExL Energy II, LP under the Participation Agreement and negotiated for a sale of its interest in the
properties covered by the Participation Agreement. As a participant, APC had a right to exercise its Tag-Along
rights under the Participation Agreement and sell its interest as well.
5
  On a pre-petition basis, APC held certain rights pursuant to a Letter Agreement dated September 4, 2013, by and
between Piedra Energy II, LLC and Brigham Operating, LLC (“Brigham”). Brigham and an affiliate initiated a
purchase and sale of Brigham’s interest under the Letter Agreement, which triggered APC’s Tag-Along rights.

031459-61671/4845-3675-9169.1
                                                       12
                   2.       Mediation and Settlement Agreement

       At the hearing on Tag Along Motion, the parties announced an agreement to go to
mediation and shortly thereafter filed an Agreed Motion to Refer Matters to Mediation
[Doc. 306]. An order approving that motion was entered on February 21, 2017 [Doc. 310].

       On March 27 and 28, 2017 (1) APC and the Trustee, (2) Committee, (3) AEX and
Arabella Operating, LLC (“AO”), (4) Platinum Partners Credit Opportunities Master Fund LP
(“Platinum Trustee”), Platinum Long Term Growth VIII, LLC (“Platinum Beneficiary,” and
together with Platinum Trustee, “Platinum”) and the SEC Receiver for Platinum, (5) Arabella
Exploration, Inc. (“AEI”) and (6) Jason Hoisager (“Hoisager”) (collectively, the “Mediation
Parties”) took part in a mediation of their outstanding disputes before United States Bankruptcy
Judge H. Christopher Mott, sitting in the United States Bankruptcy Court for the Western District
of Texas (the “Mediator”). All parties other than Hoisager settled. In that connection, the
Trustee filed that certain Motion to Approve Compromise and Settlement Pursuant to Rule 9019
[Doc. 331] (the “Settlement Motion”). A hearing to consider the Settlement Motion was
conducted on May 18, 2017 and it was approved. On May 18, 2017, the Bankruptcy Court
entered the Order Granting Motion to Approve Compromise and Settlement Pursuant to Rule
9019 [Doc. 358] (the “Settlement Order”). Pursuant to the Settlement Order, the Trustee was
authorized to enter into the Mediation Settlement Agreement (the “Settlement Agreement 6”).

Summary of Key Terms of the Settlement Agreement

        The Settlement Agreement was the product of the mediation before the Mediator. The
parties to the Settlement Agreement are the Trustee, the Committee, AEX and AO, the SEC
Receiver, and Platinum (collectively. the “Settlement Parties”). The key terms of the Settlement
Agreement are as follows 7:

    Division of Proceeds of Tag-Along           Proceeds of the Tag-Along Rights (“TAR Proceeds’’)
    Rights                                      shall be divided as follows: 77.5% of the TAR Proceeds
                                                shall be disbursed to APC and 22.5% of the TAR
                                                Proceeds shall be disbursed to AEX and AO, within 10
                                                days after the effective date of the Settlement
                                                Agreement.
    DIP Loan 8                                  Out of APC’s share of the TAR Proceeds, APC will
                                                make available to AEX and AO a Debtor-In-Possession
                                                loan of up to $1 million (“DIP Loan”) for the purpose
                                                of resolving any claims of Founders Oil & Gas, LLC

6
  Pursuant to the terms of the Settlement Agreement, it also needed to be approved by the court presiding over the
SEC Receivership and the TXNB Court for the chapter 11 cases for AEX and AO. The Settlement Agreement has
been approved by the TXNB Court in the chapter 11 cases for AEX and AO, and the SEC Receivership Court.
7
  The summary contained herein is qualified in its entirely with reference to the Settlement Agreement and is not an
exhaustive restatement of the terms thereof. A copy of the Settlement Agreement is available through PACER
attached to the Settlement Motion, or upon written request to counsel to the Trustee. In the event of any
inconsistency between the summary contained herein. and the terms of the Settlement Agreement, the terms of the
Settlement Agreement shall be controlling.
8
  As of the date hereof, AEX has not requested APC make a DIP Loan to AEX/AO.

031459-61671/4845-3675-9169.1
                                                        13
                                        (“Founders”) arising on or before February 28. 2017.
                                        The DIP Loan will be secured by a first priority priming
                                        lien on all assets of AEX and AO (excluding causes of
                                        action under Chapter 5 of the Bankruptcy Code), and
                                        may be used solely for the purpose of paying Founders.
                                        Beginning on the date that APC funds the DIP Loan, the
                                        DIP Loan will bear interest at a rate of 2% per annum
                                        for the first 180 days. Any amount of the DIP Loan
                                        outstanding after 180 days shall bear interest at a rate of
                                        5% per annum. The DIP Loan will be due and payable
                                        in full upon the earlier of the (a) sale of the Oil and Gas
                                        Assets (defined below), to be paid from AEX and AO’s
                                        allocation of net proceeds of sale at closing; or (b) 12
                                        months after APC funds the DIP Loan.
    Sale Process for Oil and Gas Assets APC and AEX and AO agree to fully cooperate and use
                                        their reasonable best efforts to file companion motions
                                        to sell Oil and Gas Assets under 11 U.S.C. § 363 (“363
                                        Sale 9”) in the Chapter 11 Case and the chapter 11 cases
                                        for AEX and AO. “Oil and Gas Assets’’ is defined as
                                        (y) all mineral interests owned by APC, AEX, and AO
                                        that are specifically identified by APC, AEX, AO or
                                        their agents to be included in the 363 Sale; and (z) the
                                        JIB receivables owned by APC with operator liens
                                        (excluding those JIB receivables owed by AEX to APC,
                                        which claims and liens shall be released promptly upon
                                        the direction of the SEC Receiver). Oil and Gas Assets
                                        do not include any causes of action held by any party.

                                               Any decisions about whether to sell certain Oil and Gas
                                               Assets shall be finally determined by the debtor that has
                                               record title to such assets. In the event that a debtor with
                                               record title removes any Oil and Gas Asset from sale,
                                               the net proceeds from any subsequent sale of the
                                               excluded asset shall be distributed in accordance with
                                               the section entitled “Division of Proceeds from Sale of
                                               Oil and Gas Assets’’ set forth below.


9
  On February 2, 2017, AEX filed its Motion, Pursuant to Bankruptcy Code Sections 105(A), 363, and 365, and
Bankruptcy Rules 2002, 6004, and 6006 for Entry of an Order (A) Approving Sale and Bidding Procedures In
Connection With Sale of Assets of The Debtor (B) Authorizing the Sale of Assets Free and Clear of All Liens,
Claims, Encumbrances, and Other Interests, and (C) Granting Related Relief (the “AEX Sale Motion’’). After a
hearing, an Amended Order Approving Sale and Bidding Procedures in Connection with Sale of Assets of the
Debtors and Granting Related Relief [Doc. 195] was entered on May 5, 2017. On May 10, 2017, the Trustee filed
his Motion to Authorize Sale of Property of the Estate [Doc. 344] (the “Trustee’s Sale Motion”). The Trustee’s Sale
Motion was approved at a hearing held on May 18, 2017; the order was entered July 11, 2017 [Doc. 412].

031459-61671/4845-3675-9169.1
                                                        14
                                        Any material decision delegated to the Consulting
                                        Parties (defined below) under the orders approving
                                        bidding procedures for the sale of Oil and Gas Assets
                                        shall be first discussed in good faith by the Consulting
                                        Parties. If the Consulting Parties do not agree, the
                                        Debtors shall make the disputed decision. All other
                                        Consulting Parties shall have the right to object to the
                                        Debtors’ decision, and the Parties agree to an expedited
                                        hearing on any such objections. The “Consulting
                                        Parties’’ is defined as APC, the Committee, AEX and
                                        AO and the SEC Receiver.
  Division of Proceeds from Sale of     Net proceeds from the sale of the Oil and Gas Assets
  Oil and Gas Assets                    will be distributed 65% to AEX and AO and 35% to
                                        APC.
  Division of Sale Proceeds of Other    Proceeds from the sale of mineral interests owned by
  Assets                                APC or AEX and AO that are not specifically identified
                                        to be included in the 363 Sale will be paid in accordance
                                        with record title to such mineral interests. If record title
                                        to such mineral interests is held by APC, then APC will
                                        receive 77.5% of such proceeds, and AEX and AO will
                                        receive 22.5% of such proceeds. If record title to such
                                        mineral interests is held by AEX and AO, then APC will
                                        receive 35% of such proceeds, and AEX and AO will
                                        receive 65% of such proceeds.

       On April 11, 2017, the Trustee filed a Motion to Approve Compromise and Settlement
Pursuant to Rule 9019 [Doc. 331]. A limited response was filed by Founders Oil & Gas
Operating, LLC (“Founders Operating”) [Doc. 337], and after a hearing, an Order Granting
Motion to Approve Compromise and Settlement Pursuant to Rule 9019 [Doc. 358] was entered
on May 24, 2017.

        On April 13, 2017, the Trustee and the Committee jointly requested approval of their
retention of Tex-Brit Corporation as Land Title Consultant [Doc. 334], which was approved on
May 10, 2017 [Doc. 342].

       On May 10, 2017, the Trustee filed his Motion to Authorize Sale of Property of the Estate
[Doc. 344] (the “Trustee’s Sale Motion”). The Trustee’s Sale Motion was approved at a hearing
held on May 18, 2017; the order was entered July 11, 2017 [Doc. 412]. This Motion sought
approval to convey the Estate’s interest (if any) in any assets being sold as part of the sale
process approved by the bankruptcy court in the AEX case, as discussed below.




031459-61671/4845-3675-9169.1
                                               15
                   3.       Adversary Proceedings

Delaware Basin Resources v. APC and AO

       On October 7, 2015, Delaware Basin Resources, LLC filed Plaintiff’s Original
Complaint against Arabella Petroleum Company, LLC and Arabella Operating, LLC, initiating
Adversary Proceeding No. 15-07002. An Order Granting Trustee’s Motion to Dismiss and
Dismissing Adversary Proceeding Without Prejudice was entered on June 9, 2016 [Doc. 25].

Weiss v. AEX, et al. (the “Fraudulent Transfer Action”)

        On February 29, 2016, the Trustee filed Plaintiff’s Original Complaint against Arabella
Exploration Inc., Arabella Exploration LLC, Arabella Operating, LLC, Trans-Texas Land &
Title, LLC, Platinum Partners Credit Opportunities Master Fund LP, Platinum Long Term
Growth VIII, LLC, and Jason Hoisager, initiating Adversary Proceeding No. 16-07002. The
Trustee filed his Plaintiff’s First Amended Complaint on August 11, 2016 [Doc. 79] (the “First
Amended Complaint”).

        The Trustee believes that Jason Hoisager, Arabella Exploration Inc. and Arabella
Exploration, LLC were the beneficiaries of actual and constructive fraudulent transfers of cash
and oil and gas properties belonging to APC, and that such transfers were made with the actual
intent to hinder, delay, or defraud APC’s various creditors and/or were made with APC receiving
less than reasonably equivalent (and in most cases, no) value for the transfer and at a time when
APC (i) was insolvent or was rendered insolvent by the transfer; or (ii) was engaged in a
business for which the debtor’s remaining property was an unreasonably small capital.

       The Settlement Agreement resolved all matters in the Fraudulent Transfer Action
between APC and the Trustee, the Committee, AEX and AO, Platinum and the SEC Receiver,
and AEI. See Section II.B.2 for additional details regarding the mediation and Settlement
Agreement. On May 26, 2017, the Trustee filed a Stipulation of Partial Dismissal to voluntarily
dismiss his claims as to Trans-Texas Land & Title, LLC without prejudice. As of the date hereof,
the only remaining defendant is Hoisager.

ETC Field Services v. APC, et al.

         On April 25, 2016, ETC Field Services LLC filed its Complaint in Interpleader against
Arabella Petroleum Company, LLC, Arabella Operating Company, LLC, Lynx Operating Co.,
Inc., Box Six Seven Four, L.C., Evan Energy Investments, LC, Craig L. Massey, Lynx
Production Company, Inc., Cavalier Wahoo, LLP, Macfarlane Arabella, LLP, and EHI, LLC,
initiating Adversary Proceeding No. 16-07005. An Agreed Order Dismissing Adversary
Proceeding Without Prejudice was entered July 7, 2016 [Doc. 25].

Founders v. APC

       On May 9, 2017, Founders Oil & Gas III, LLC and Founders Oil & Gas Operating, LLC
(the “Founders Plaintiffs”) filed their Complaint and Request for Declaratory Judgment to
Determine Interest in Property against Arabella Petroleum Company, LLC, initiating Adversary


031459-61671/4845-3675-9169.1
                                                    16
Proceeding No. 17-07008. The Trustee filed an answer and counterclaim on behalf of the Debtor
on June 8, 2017.

        The parties attempted to mediate this case on October 13, 2017, but were unsuccessful in
these efforts.

        On January 4, 2018, the Founders Plaintiffs and the Trustee entered into that certain
Stipulation of Dismissal which was approved by the Bankruptcy Court pursuant to which the
referenced action was dismissed without prejudice.

Founders v. AEX, et al.

      The Founders Plaintiffs also filed a Complaint and Request for Declaratory Judgment to
Determine Interest in Property against AEX and AO in the TXNB Court on April 26, 2017.
AEX and AO filed Defendants’ Answer and Counterclaim on May 26, 2017.

        Defendants filed a Motion for Summary Judgment on June 19, 2017, which the TXNB
Court denied pursuant to its oral ruling on December 21, 2017. Founders and AEX agreed to
submit this matter to binding arbitration, filing an Agreed Motion to Submit Adversary
Proceeding to Binding Arbitration and Stay Proceedings on March 16, 2018. The TXNB Court
approved the arbitration, which was scheduled to occur May 29, 2018 through June 1, 2018.
Prior to the scheduled arbitration, Founders and AEX reached a settlement and AEX filed a
motion to approve the compromise in the TXNB Court, which was approved by Order dated
June 28, 2018. The AEX court also approved a related compromise with certain working interest
owners.

Weiss v. Patterson-UTI Drilling Company, LLC

         On March 15, 2018, the Trustee filed Plaintiff’s Original Complaint Against Patterson-
UTI Drilling Company, LLC and Incorporated Objection to Proof of Claim against Patterson-
UTI Drilling Company, LLC, successor by merger to Nomac Drilling, L.L.C. (“Patterson”),
initiating Adversary Proceeding No. 18-07002. Patterson filed its Answer and Counterclaim on
April 27, 2018. This action involves disputes as to the amount and secured/unsecured status of
claims asserted against the Estate. Thereafter, Culberson Construction LLC intervened in this
adversary, and Universal Pressure Pump also agreed to be bound by the determination made by
the Court. AS of November 2, 2018, the Trustee has settled with all parties (with the Allowed
Claims to be treated as unsecured claims) and is preparing a motion to approve the settlement.

Weiss v. Darrell Don Wilson and Founders Oil & Gas III, LLC

       On August 25, 2017, the Trustee filed Plaintiff’s Original Complaint against Darrell Don
Wilson (“Wilson”) initiating Adversary Proceeding No. 17-07023, relating to certain receivables
(“JIBs”) owed to the Estate. Founders Oil and Gas III, LLC (“Founders III”), intervened.
Following the Court’s denial of Founders III’s Motion to Dismiss the Original Complaint,
Founders III filed its Answer to Complaint on January 19, 2018, and Wilson filed his Answer to
Complaint on February 22, 2018. This matter is pending, and Defendants have denied liability.



031459-61671/4845-3675-9169.1
                                              17
Weiss v. Bear Max LLC and Founders Oil & Gas III, LLC

         On October 25, 2018, the Trustee Plaintiff’s Original Complaint against Bear Max LLC
(“Bear Max”) initiating Adversary Proceeding No. 17-07025, relating to certain receivables
(“JIBs”) owed to the Estate. Founders III intervened. Following the Court’s denial of Founders
III’s Motion to Dismiss the Original Complaint, Founders III filed its Answer to Complaint and
Bear Max filed its Answer to Complaint. This matter is pending, and Defendants have denied
liability.

Weiss v. Sunbelt Rentals Industrial Services, LLC

       On August 10, 2017, the Trustee filed Plaintiff Morris D. Weiss, Chapter 11 Trustee for
Arabella Petroleum Company, LLC’s Original Complaint against Sunbelt Rentals Industrial
Services, LLC (“Sunbelt”), initiating Adversary Proceeding No. 17-07002. Sunbelt filed its
Original Answer and Affirmative Defenses to Plaintiff’s Original Complaint on August 4, 2017.
The parties reached a settlement and filed a Motion to Approve Compromise and Settlement
Agreement Pursuant to Bankruptcy Rule 9019 [Doc. 577] on March 6, 2018, which was
approved by this Court by an order entered April 2, 2018 [Doc. 638].

Weiss v. Pyote Water Systems III, LLC

       On July 7, 2017, the Trustee filed Plaintiff Morris D. Weiss, Chapter 11 Trustee for
Arabella Petroleum Company, LLC’s Original Complaint against Pyote Water Systems III, LLC
(“Pyote”), initiating Adversary Proceeding No. 17-07021. Pyote did not file an answer, and the
Clerk’s Entry of Default was entered on December 21, 2017.

Settlement with McCabe

        The Trustee negotiated a settlement to resolve certain disputes with McCabe Petroleum
Corporation and filed a Motion to Approve Compromise and Settlement Pursuant to Bankruptcy
Rule 9019 [Doc. 419] on July 26, 2017. An order approving the settlement was entered on
August 17, 2017 [Doc. 434]. Pursuant to the terms of the settlement, the Trustee received, for
the benefit of the Estate, the sum of $2,100,000.00, of which 22.5% was paid to AEX pursuant to
the Settlement Agreement with AEX and others.

Settlement with Lynx and Saulsbury Working Interest Owners.

       Settlements with two (2) groups of working interest owners (collectively, the “Working
Interest Owners Settlements”) were previously approved by this Court and the AEX
Bankruptcy Court. On July 25, 2018, this Court approved the settlement with the Lynx Group
working interest owners. See Doc. 789. On September 10, 2018, this Court approved the
settlement with the Saulsbury Group working interest owners. See Doc. 824. As a result of the
Working Interest Owners Settlements, among other things, approximately, $26,169,235 in filed
proofs of claim were waived and released by the Lynx and Saulsbury working interest owners
and the Estate’s joint interest billing claims were resolved with respect to the Lynx and
Saulsbury working interest owners.



031459-61671/4845-3675-9169.1
                                              18
         C.        AEX Case

                   1.       Other Arabella Entities

       On January 8, 2017, AEX filed a voluntary petition for relief under chapter 11 of the
Bankruptcy Code in the TXNB Court. On April 4, 2017, AO filed its voluntary petition for relief
under chapter 11 of the Bankruptcy Code. The AEX case and the AO case are jointly
administered under the AEX case number.

       Chip Hoebeke of the Rehmann Turnaround and Receivership Group is the court-
authorized chief restructuring officer of AEX and AO.

       AEI commenced a liquidation proceeding pending in the Cayman Islands and a related
chapter 15 case pending before the TXNB Court (the “AEI Proceedings”) in respect of AEX
and AO’s parent company - AEI.

        There is a receivership filed by the Securities and Exchange Commission pending in the
District Court for the Eastern District of New York (Case No. 16-cv- 06848) (the “SEC
Receivership”) in respect of, among others, the Platinum Trustee and Platinum Beneficiary
(collectively, “Platinum”). Platinum is the largest secured creditor of AEX, AEI and AO.

       AEX and AO are wholly-owned subsidiaries of AEI. AEX is an oil and gas exploration
company that owns working interests in a number of oil and gas properties and interests and
other related assets. AEX’s assets include, among other things, (i) working interests in six
operating wells (the “Operating Wells”) and (ii) working interests in 13 non-operating wells.
Until approximately June 2016, AO was the operator of the Operating Wells, at which time,
Founders Operating became the operator of the Operating Wells. Since that time, AO has had no
meaningful operations.

         AEX, AO and APC were, at different times, all formed by Jason Hoisager.

                   2.       AEX Sale Motion

       On February 2, 2017, AEX filed the AEX Sale Motion seeking approval of certain
procedures for the sale of substantially all of AEX’s assets, and ultimately, approval of the sale
of substantially all of AEX’s assets. Objections were filed by Founders Operating and the SEC
Receiver for Platinum. After a hearing, an Amended Order Approving Sale and Bidding
Procedures in Connection with Sale of Assets of the Debtors and Granting Related Relief
[Doc. 195] was entered on May 5, 2017. AEX solicited bids for the purchase of the assets;
however, disputes between AEX and Founders hampered the sales efforts.

        On June 6, 2018, AEX filed a motion under Bankruptcy Rule 9019 in its bankruptcy case
to compromise and settle disputes with Founders. APC and AEX believed that approval of the
settlement would allow the sale process for the AEX assets to proceed, and the Trustee worked
with AEX and other interested parties to develop a sales process to allow the sale of the AEX
assets to proceed in a timely and appropriate fashion. As a result, the TXNB Court entered
Orders on October 29, 2018 approving the sale of certain assets to Jagged Peak Energy, LLC,
and on November 1, 2018, approving the sale of certain assets to Flat Creek Resources, LLC.

031459-61671/4845-3675-9169.1
                                                      19
Subject to the closing of those sales, and any purchase price adjustments under the purchase and
sale agreements, APC’s estimated share of the sale proceeds, net of costs, is projected to be
approximately $1,621,669.00, which may increase based upon a required holdback of
approximately $575,000 for certain disputed mineral lien claims in the AEX case.

       The Plan described herein will permit the Trustee to pursue all Causes of Action (as
defined below) of the Debtor, including those still at issue in the Fraudulent Transfer Action.

       The Trustee believes that pursuit of such Causes of Action, and recovery of damages and
properties in respect of such Causes of Action, is the primary means by which the Debtor may
recover funds which may then be paid out to its creditors.

         D.        Schedules and Statements of Financial Affairs

        On August 7, 2015, the Debtor filed its Statement of Financial Affairs and Schedules of
Assets and Liabilities, subject to permitted amendments from time to time [Docs. 91, 92]. On
August 13, 2015, the Debtor filed its Amended Schedule B [Doc. 119]. On August 13, 2015, the
United States Trustee conducted a meeting of creditors pursuant to Section 341 of the
Bankruptcy Code, as continued from time to time. The Trustee has timely filed all monthly
operating reports and timely paid all statutory quarterly fees as required by the office of the
United States Trustee. To the best of the Trustee’s knowledge, information and belief, the
Trustee, except to the extent the Bankruptcy Court has permitted otherwise, has complied with
all other applicable requirements of the Bankruptcy Code and Bankruptcy Rules, as well as local
Bankruptcy Court rules and deadlines of the office of the United States Trustee.

         E.        Description and History of the Debtor’s Business

        The Debtor’s filings prior to the appointment of the Trustee revealed little about its
financial situation. While the Trustee has ultimately gained access to certain of the Debtor’s
books and records, reconstructing the chaotic events that lead to the bankruptcy has been
difficult, and certain pieces remain to be put in place, including through discovery.

       In rough outline, and explained further below, the information available to the Trustee
shows that the Debtor was denuded of its assets and any ability to generate revenue by its
manager and sole equity owner, Jason Hoisager. As a result, the Debtor could not then pay its
debts as they came due. It was sued by multiple creditors in multiple venues, and ultimately was
pressured into filing for bankruptcy relief.

                   1.       The Formation and the Business of the Debtor, AEX, and AO

        The Debtor was formed on February 13, 2007, as a Texas limited liability company. The
Debtor is in the oil and gas business. It acquired and operated (for its own benefit and the benefit
of numerous interest holders) a number of valuable oil and gas properties and interests (the
“Properties”), primarily in Reeves County, Texas. The Properties include numerous producing
wells, wells undrilled or uncompleted or still in development, and an extensive amount of
undeveloped acreage. The Debtor was the operator of the wells pursuant to the terms of various
joint operating agreements (the “JOAs”), memoranda of which were duly recorded in 2013.


031459-61671/4845-3675-9169.1
                                                   20
        On October 2, 2009, AEX was formed. On June 17, 2010, Lone Oak Acquisition
Corporation (“Lone Oak”), the predecessor to AEI, was formed, under the laws of the Cayman
Islands. Lone Oak was formed as a “blank check” company meaning that it had no business but
was created as a “shell” company for the purpose of raising capital and then identifying and
merging with an operating company. 10

       AEX effected a “reverse merger” with Lone Oak, on December 24, 2013. As a result of
the merger, AEX’s owners became the owners of Lone Oak, Lone Oak was renamed “Arabella
Exploration, Inc.,” and AEX became a subsidiary of AEI. Lone Oak paid no consideration to the
Debtor when it purported to “acquire” the tainted assets from AEX.

       AO was formed in 2014, apparently for the purpose of assuming the role of operator from
the Debtor under the JOAs.

                   2.       Assets and Rights Transferred Away From the Debtor

       From 2011 through 2015, AEX and others plundered substantially all of the assets of the
Debtor. The detailed allegations supporting this statement are contained in Plaintiff’s First
Amended Complaint filed in the Fraudulent Transfer Action, together with the exhibits thereto.

       As of the Petition Date, the Debtor had $500.50 in the bank—and millions of dollars in
debt with hundreds of unpaid creditors. Notably, substantially all of the Properties once owned
by the Debtor were now in the name of AEX and its subsidiaries.

       Some defendants in the Fraudulent Transfer Action, in particular Hoisager, AEX, and
AO, simply transferred (or had transferred) to themselves large amounts of the Debtor’s cash
(the “Cash”) and its interests in the Properties.

        In specific, Hoisager received (personally or to third parties on his behalf) approximately
$6.3 million in Cash from the Debtor within the relevant time frame. A list of the known
transfers of Cash to Hoisager or for his direct benefit, from July 12, 2011 to the Petition Date, is
attached as Exhibit A to the First Amended Complaint. Certain of these transfers were booked
on APC’s accounting system as member distributions to Molly Hoisager, Mr. Hoisager’s wife,
but the Trustee believes that at all relevant times only Hoisager owned membership interests in
the Debtor and the payments were therefore made for his benefit and on account of his
membership interests.

        AEX took substantially all of the Debtor’s interests in the Properties. A list of the known
transfers of property, which occurred in 2013, 2014, and 2015, is attached as Exhibit C to the
First Amended Complaint. Upon information and belief, AEX retains the Debtor’s interest in
certain of the Properties, but it has sold the Debtor’s interest in certain others of the Properties—
all without the Debtor having been paid any, or any sufficient, consideration in return.

       In fact, the only consideration “paid” by AEX in respect of its receipt of APC’s
Properties was an increase in the amounts booked as due to the Debtor under the joint interest

10
  The traditional way that a company will go public is through undergoing the registration process. In contrast, a
“blank check” company goes public first and then looks for a business to acquire.

031459-61671/4845-3675-9169.1
                                                       21
billings. However, this paper obligation was later recharacterized in December 2013 as
approximately three million dollars of equity in AEX issued to Hoisager and an approximately
$3 million dollar promissory note issued from AEX to Hoisager. In other words, APC received
no consideration at all with respect to the transfers to AEX—such consideration as there was
flowed directly to Hoisager.

        Even if these payments to Hoisager are included as AEX’s “cost” on its acquisition, AEX
claimed in its public securities filings to have sold properties in 2014 for a total cash
consideration of more than $5.6 million, and to have made a profit of more than $3 million.
Those sales include several of the Properties, which were transferred from the Debtor to AEX in
the months preceding AEX’s subsequent sale. In fact, AEX’s acknowledged profit attributable
to the Debtor’s Properties is itself more than $3 million.11 For example, the Debtor’s interest in
the Johnson 44 well was purportedly transferred to AEX from APC by a transfer recorded on
December 12, 2013. The Johnson 44 interest was then re-sold by AEX for a profit of more than
$1.2 million on March 28, 2014. Another example is the Roark prospect, the transfer of which
from APC to AEX was recorded on December 11, 2013, and which was then re-sold for more
than $1.5 million in profit on June 24, 2014. The Trustee has asserted in the Fraudulent Transfer
Action that all of AEX’s ill-gotten gains with respect to these and any other subsequent sales of
the Properties should be disgorged and repaid to the Debtor. 12

        In addition to its receipt of the Properties, AEX also received almost $6.2 million in Cash
from the Debtor. A list of the known transfers of Cash, from July 2011 through the Petition
Date, is attached as Exhibit D to the First Amended Complaint.

        In 2014 and 2015, AO took over the Debtor’s role as operator under several joint
operating agreements. 13 Upon information and belief, the transfer of such operator status was
yet another step taken to further Hoisager’s plan to benefit himself and his affiliates at the
expense of the Debtor and its creditors, in this case by ensuring that the Debtor had no leverage
or control over the disposition of the Properties or over the various streams of funds with respect
to the Properties (for instance, those payable to service providers and payable to and from other
working interest holders). In addition to the transfer of operating rights, AO also received
approximately $882,000 in Cash from the Debtor in 2015, for no consideration of which the
Trustee is aware. A list of the known transfers of Cash, from January 2015 through the Petition
Date, is attached as Exhibit E to the First Amended Complaint.

       Throughout the course of action described above, the Debtor’s principals looked the other
way, for their own benefit and for the benefit of the other defendants. All matters related to AEX
and AO were resolved pursuant to the Settlement Agreement as discussed in Section II.B.2
above



11
   https://www.sec.gov/Archives/edgar/data/1506374/000121390015002772/f10k2014_arabellaexpl.htm.
12
   Furthermore, to the extent the transfers of the Properties from AEX to the third-party purchasers was not for
value, were not taken in good faith and without knowledge of their avoidability by the transferees, or are otherwise
avoidable, the Trustee reserves his rights to recover such Properties or the value thereof.
13
   The Trustee does not concede that the transfer of operating rights was undertaken properly under governing law or
under the JOAs.

031459-61671/4845-3675-9169.1
                                                        22
                   3.       Granting of Tainted Liens to Platinum as Subsequent Transfers Subject to
                            Avoidance

       In September of 2014, having already obtained possession of a significant part of the
Debtor’s assets, AEX went a step further, monetizing them further by encumbering the
Properties with liens. The Trustee alleged in the First Amended Complaint that Platinum was the
subsequent transferee of a fraudulent transfer. All matters related to Platinum were resolved
pursuant to the Settlement Agreement as discussed in Section II.B.2 above.

                   4.       Hoisager’s Mismanagement and Breaches of Duties

        In connection with and in addition to the activities specified above, Hoisager engaged in
gross mismanagement of the Debtor, violating his fiduciary duties to the Debtor, in specific his
duty of care and his duty of loyalty. Hoisager knowingly, willfully, and for his own benefit
caused the Debtor to fail to perform its duties as operator and as owner of various oil and gas
interests. Hoisager caused the Debtor to fail to pay debts that it owed and incurred both on its
own behalf and on behalf of others. As a direct result of his recklessness and gross negligence,
various of the Debtor’s rights in property deteriorated or were lost and the Debtor incurred
excessive and unnecessary debts and liabilities. In essence, Hoisager played the central role in a
scheme pursuant to which he transferred the Cash and Properties at will so as to maximize the
benefits to himself and his affiliates, to the detriment of the Debtor and its creditors.

         F.        Insiders and Management of the Debtor

        The Debtor has one equity security holder, Jason Hoisager, who holds a 100 percent
(100%) interest (the “Equity Interest”) in the Debtor. The Debtor does not pay any of its
insiders a salary, nor has it made any distributions to its insiders since the Petition Date.

         Pursuant to the Plan, the Equity Interest in the Debtor will be extinguished.

         G.        Management of the Debtor After the Plan Becomes Effective

       After the Effective Date of the order confirming the Plan, all of the Debtor’s Property and
Causes of Action will be transferred and conveyed to the Liquidating Trust. Liens on the
Property will be terminated pursuant to the Plan or otherwise dealt with as prescribed in the Plan.
The Plan and the distributions to be made thereunder are not dependent on upon the future
operations of the Property. Management of the Debtor post-reorganization is not relevant
because the recoveries under the Plan are not dependent upon future operations.

         H.        Projected Recovery of Avoidable Transfers and Other Causes of Action

        The Liquidating Trustee will pursue all causes of action of the Debtor (the “Causes of
Action”). Causes of Action identified to date include those brought in the Fraudulent Transfer
Action, potential claims against the Founders entities, and causes of action (including without
limitation those with respect to unpaid joint interest billings) against working interest holders in
JOAs to which the Debtor is or was a party (the “Working Interest Causes of Action”) and
claims relating to oil and gas interests for which the Debtor may hold record title or contractual


031459-61671/4845-3675-9169.1
                                                    23
or equitable rights, title or interest (“Oil and Gas Interests”). It is expected that all such claims
will be contested.

       Except as otherwise provided herein, the Plan does not, and is not intended to,
release any Causes of Action or objections to claims. All such rights are specifically
preserved in favor of the Debtor, the Trustee, and the Liquidating Trust.

        Creditors and Holders of Equity Interests are advised that legal rights, claims and rights
of action the Debtor may have against them, if any exist, are retained under the Plan and will be
transferred into the Liquidating Trust for prosecution, settlement or compromise by the
Liquidating Trustee unless a Final Order of the Bankruptcy Court authorizes the Debtor to
release such claims. As such, Creditors and Holders of Equity Interests are cautioned not to rely
on (i) the absence of the listing of any legal right, claim or Cause of Action against a particular
Creditor in the Disclosure Statement, the Plan, the Schedules, or the Statement of Financial
Affairs, or (ii) the absence of litigation or demand prior to the Effective Date as any indication
that the Debtor, the Trustee, or the Liquidating Trustee does not possess or does not intend to
prosecute a particular right, claim or Cause of Action if a particular Creditor or Holder of Equity
Interests votes to accept the Plan. It is the expressed intention of the Plan to preserve rights,
objections to claims, and rights of action of the Debtor, whether now known or unknown, for the
benefit of the Liquidating Trust and the Debtor’s Creditors. A Cause of Action shall not, under
any circumstances, be waived as a result of the failure of the Debtor to describe such Cause of
Action with specificity in the Plan or in the Disclosure Statement; nor shall the Liquidating
Trustee nor the Liquidating Trust, as a result of such failure, be estopped or precluded under any
theory from pursuing such Causes of Action. Nothing in the Plan operates as a release of any of
the Causes of Action.

        The Trustee does not presently know the full extent of the Causes of Action and, for
purposes of voting on the Plan, all Creditors are advised that the Liquidating Trustee will have
substantially the same rights that a Chapter 7 trustee would have with respect to the Causes of
Action. Accordingly, neither a vote to accept the Plan by any Creditor nor the entry of the
Confirmation Order will act as a release, waiver, bar, or estoppel of any Cause of Action against
such Creditor or any other Person or Entity, unless such Creditor, Person or Entity is specifically
identified by name as a released party in the Plan, in the Confirmation Order, or in any other
Final Order of the Bankruptcy Court. Confirmation of the Plan and entry of the Confirmation
Order is not intended to and shall not be deemed to have any res judicata or collateral estoppel or
other preclusive effect which would precede, preclude, or inhibit prosecution of such Causes of
Action following Confirmation of the Plan.

       The Debtor and the Liquidating Trustee reserve all rights under Section 506(c) of the
Bankruptcy Code with respect to any and all Secured Claims. The Liquidating Trust shall
remain open, even if the Chapter 11 Case shall have been closed, as to any and all Causes of
Action until such time as the Causes of Action have been fully administered and the recoveries in
respect of Causes of Action (the “Causes of Action Recoveries”) have been received by the
Liquidating Trustee.

       The Causes of Action that may be pursued post-Confirmation by the Liquidating Trustee
include the claims remaining in the Fraudulent Transfer Lawsuit, claims against working interest

031459-61671/4845-3675-9169.1
                                                 24
owners, all pending adversary proceedings, all claims relating to Oil and Gas Interests, and any
claims or causes of action of any nature whatsoever against Founders Oil & Gas Operating, LLC,
Founders Oil & Gas III, LLC, or any of their affiliates, officers, directors or employees (the
“Founders Claims”). The Founders entities dispute the material allegations made by the
Trustee, and dispute any liability or damages. The Liquidating Trustee will also pursue
“Avoidance Actions,” as defined in the following paragraph.

        All claims, Causes of Action, and other legal and equitable rights that the Debtor or
Trustee had (or had power to assert) immediately prior to Confirmation of the Plan, including
actions for the avoidance and recovery of estate property under Bankruptcy Code Sections 329
and 550, or transfers avoidable under Bankruptcy Code Sections 544, 545, 547, 548, 549 or
553(b), will be transferred into the Liquidating Trust as of the Effective Date, and the
Liquidating Trustee may commence or continue, in any appropriate court or tribunal, any suit or
other proceeding for the enforcement of such actions for the benefit of the beneficiaries under the
Plan and the Liquidating Trust established pursuant to it.

         I.        Preservation of Causes of Action

                   1.       Preservation of Causes of Action.

        Except as otherwise provided in the Plan, or in the Confirmation Order, or in any
contract, instrument, release, or other agreement entered into in connection with the Plan, in
accordance with section 1123(b) of the Bankruptcy Code, following the Confirmation Date, the
Liquidating Trustee shall retain and may enforce, sue on, settle, or compromise (or decline to do
any of the foregoing) all Causes of Action which remain in the Fraudulent Transfer Action, all
Causes of Action relating to Oil and Gas Interests, all Avoidance Actions, all Causes of Action
relating to the Founders Claims, and all Working Interest Causes of Action, including claims
against working interest owners based upon joint interest billings (except to the extent released
under the Plan), that the Debtor or its Estate may hold against any Entity without further
approval of the Bankruptcy Court whether arising before or after the Petition Date, including any
actions specifically enumerated in the Plan Implementation Documents (as defined below), and
the right of the Liquidating Trustee to commence, prosecute, or settle such Causes of Action
shall be preserved notwithstanding the occurrence of the Effective Date. No Entity may rely on
the absence of a specific reference in the Plan, the Plan Implementation Documents, or the
Disclosure Statement to any Cause of Action against it as any indication that the Liquidating
Trustee will not pursue any and all available Causes of Action against it. The Liquidating
Trustee, as applicable, expressly reserves all rights to prosecute any and all Causes of Action
against any Entity, except as otherwise expressly provided in the Plan. Unless any Causes of
Action against an Entity are expressly waived, relinquished, exculpated, released, compromised,
or settled in the Plan or a Bankruptcy Court order, the Liquidating Trustee expressly reserves all
Causes of Action, for later adjudication, and, therefore, no preclusion doctrine, including the
doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after, or
as a consequence of the Confirmation.




031459-61671/4845-3675-9169.1
                                                    25
                   2.       Preservation of Assigned Actions.

        On the Effective Date, the Assigned Actions which shall include all Causes of Action
described in the preceding paragraph shall be assigned to the Liquidating Trust. For the
avoidance of doubt, and notwithstanding anything to the contrary herein, all Assigned Actions
are preserved as they existed immediately before the Effective Date for the Liquidating Trustee
to prosecute on behalf of the Liquidating Trust. The Liquidating Trust shall be vested with and
may enforce, sue on, settle, or compromise (or decline to do any of the foregoing) the Assigned
Actions of the Debtor or its Estate against any Entity without further approval of the Bankruptcy
Court whether arising before or after the Petition Date and the Liquidating Trust’s rights to
commence, prosecute, or settle such Assigned Action shall be preserved notwithstanding the
occurrence of the Effective Date. The Liquidating Trustee shall have the exclusive right,
authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle,
compromise, release, withdraw, or litigate to judgment any such Assigned Action and to decline
to do any of the foregoing without the consent or approval of any third party (other than the
Liquidating Trust Committee as provided for in the Liquidating Trust Agreement and in the
Plan) or further notice to or action, order, or approval of the Bankruptcy Court. The term
“Assigned Actions” is defined in the Plan as follows: “means all Causes of Action of Debtor
(including Avoidance Actions). A list of identified potential Causes of Action will be filed as a
“Plan Implementation Document,” which will be included in the Plan Supplement. The term
“Avoidance Action” is defined in the Plan as “any actions commenced, or that may be
commenced, before or after the Effective Date pursuant to section 544, 545, 547, 548, 549, 550,
551 or 553 of the Bankruptcy Code.”

        No Entity may rely on the absence of a specific reference in the Plan, the Plan
Implementation Documents, or the Disclosure Statement to any Cause of Action against it as any
indication that the Debtor, the Liquidating Trustee or the Liquidating Trust will not pursue any
and all Assigned Action against it. The Liquidating Trustee expressly reserves all rights to
prosecute any and all Assigned Actions against any Entity. The Liquidating Trust and
Liquidating Trustee expressly reserves all Assigned Actions, for later adjudication, and,
therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue
preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to
such Assigned Action upon, after, or as a consequence of Confirmation of the Plan. As to the
Assigned Actions contributed to the Liquidating Trust, the Liquidating Trustee shall constitute
the representative of the bankruptcy Estate for all purposes under Section 1123(b)(3)(b) of the
Bankruptcy Code.

         J.        Effectuating Documents; Further Transactions

        On and after the Effective Date, the Trustee is authorized to and may issue, execute,
deliver, file, or record such contracts, instruments, releases, and other agreements or documents,
including the Plan Implementation Documents, and take such actions as may be necessary or
appropriate to effectuate, implement, and further evidence the terms and conditions of the Plan,
without the need for any approvals, authorization, or consents except for those expressly required
pursuant to the Plan and Liquidating Trust Agreement.



031459-61671/4845-3675-9169.1
                                                    26
         K.        RELEASE, INJUNCTION, AND RELATED PROVISIONS

                   1.       Term of Injunctions or Stays.

        Unless otherwise provided herein or in a Final Order, all injunctions or stays arising
under or entered during the Chapter 11 Cases under section 362 of the Bankruptcy Code or
otherwise and in existence on the Confirmation Date, shall remain in full force and effect until
the later of the Effective Date and the date set forth in the order providing for such injunction or
stay.

                   2.       Exculpation.

        Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or
incur liability for, and each Exculpated Party is hereby released and exculpated from, any Claim,
Cause of Action, obligation, suit, judgment, damage, demand, loss, or liability for any claim
related to any act or omission in connection with, relating to, or arising out of, the Chapter 11
Case, the formulation, preparation, dissemination, negotiation, filing, or termination of the
Disclosure Statement, the Plan, the related agreements, instruments, and other documents, the
solicitation of votes with respect to this Plan, or any contract, instrument, release or other
agreement or document regarding any transaction, contract, instrument, document, or other
agreement contemplated by the Plan, pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the distribution of property under the
Plan, the related agreements, instruments, and other documents except for claims related to any
act or omission that is determined in a Final Order to have constituted actual fraud, willful
misconduct, or gross negligence.

        None of the Exculpated Parties shall have or incur any liability to any person or any of
their respective agents, employees, representatives, advisors, attorneys, affiliates, shareholders,
or members, or any of their successors or assigns, for any act or omission in connection with,
relating to, or arising out of, the Chapter 11 Case, the Disclosure Statement, the transactions
contemplated by or described in the Plan or Disclosure Statement, the formulation, negotiation,
or implementation of this Plan, the pursuit of Confirmation of this Plan, the Confirmation of this
Plan, the consummation of this Plan, or the administration of this Plan or the property to be
distributed under this Plan.

        Notwithstanding any other provisions of this Plan, no person, no person’s agents,
directors, managers, officers, employees, representatives, advisors, attorneys, affiliates,
shareholders, or member and no person’s successors or assigns shall have any right of action
against any of the Exculpated Parties for any act or omission in connection with, relating to, or
arising out of, the Chapter 11 Case, the Disclosure Statement, the transactions contemplated by
or described in the Plan or Disclosure Statement, the formulation, negotiation, or implementation
of this Plan, the pursuit of Confirmation of this Plan, the Confirmation of this Plan, the
consummation of this Plan, or the administration of this Plan or the property to be distributed
under this Plan.




031459-61671/4845-3675-9169.1
                                                    27
                   3.       Injunction.

        Except as otherwise expressly provided in the Plan or for obligations issued or required to
be paid pursuant to the Plan or Confirmation Order, all Entities who have held, hold, or may hold
Claims or Interests which are subject to exculpation pursuant to Section 12.8 of the Plan, are
permanently enjoined, from and after the Effective Date, from taking any of the following
actions against the Exculpated Parties: (a) commencing or continuing in any manner any action
or other proceeding of any kind on account of or in connection with or with respect to any such
Claims or Interests; (b) enforcing, attaching, collecting, or recovering by any manner or means
any judgment, award, decree, or order against such entities on account of or in connection with
or with respect to any such Claims or Interests; (c) creating, perfecting, or enforcing any Lien or
encumbrance of any kind against such entities or the property or the estates of such entities on
account of or in connection with or with respect to any such Claims or Interests; (d) asserting any
right of setoff, subrogation, or recoupment of any kind against any obligation due from such
entities or against the property of such entities on account of or in connection with or with
respect to any such Claims; and (e) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to any such Claims
released or settled pursuant to the Plan. Notwithstanding anything to the contrary in the
foregoing, the injunction does not enjoin any party under the Plan or under any document,
instrument, or agreement executed to implement the Plan from bringing an action to enforce the
terms of the Plan or such document, instrument, or agreement executed to implement the Plan.

                   4.       Reimbursement or Contribution.

        If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is
contingent as of the time of disallowance, such Claim shall be forever disallowed and expunged
notwithstanding section 502(j) of the Bankruptcy Code, unless prior to the Confirmation Date:
(1) such Claim has been adjudicated as non-contingent; or (2) the relevant holder of a Claim has
Filed a non-contingent Proof of Claim on account of such Claim and a Final Order has been
entered prior to the Confirmation Date determining such Claim as no longer contingent.

         L.        The Liquidating Trust 14

                   1.       Establishment of the Liquidating Trust.

       On the Effective Date, the Liquidating Trust shall be established for the benefit of the
Holders of Allowed General Unsecured Claims (and, to the extent they are paid in full,
Subordinated Claims and, thereafter, Equity Interests). Section 4.7 of the Plan sets forth certain
of the rights, duties, and obligations of the Liquidating Trustee. In the event of any conflict
between the terms of this Section and the terms of the Liquidating Trust Agreement, the terms of
the Liquidating Trust Agreement shall govern.


14
   The summary contained herein is qualified in its entirely with reference to the Liquidating Trust Agreement,
which will be included in a Plan Supplement, and is not an exhaustive restatement of the terms thereof. In the event
of any inconsistency between the summary contained herein. and the terms of the Liquidating Trust Agreement, the
terms of the Liquidating Trust Agreement shall be controlling.

031459-61671/4845-3675-9169.1
                                                        28
                   2.       Trustee.

        The initial Liquidating Trustee of the Liquidating Trust shall be Morris D. Weiss, the
current chapter 11 trustee, subject to the approval by the Committee and the Bankruptcy Court.
The experience and qualifications of Morris D. Weiss are described in Exhibit B attached hereto.
The Liquidating Trustee shall be compensated for services performed as provided for in the
Liquidating Trust Agreement.

                   3.       Execution of Liquidating Trust Agreement.

        On the Effective Date, the Liquidating Trust Agreement shall be executed, and all other
necessary steps shall be taken to establish the Liquidating Trust and the beneficial interests
therein. The form of the Liquidating Trust Agreement and related ancillary documents shall be
acceptable to the Committee in its sole discretion, subject only to Bankruptcy Court approval at
the Confirmation Hearing.

                   4.       Purpose of the Liquidating Trust.

         The Liquidating Trust shall be established for the sole purpose of liquidating and
distributing the Trust Assets to the Holders of interests in the Liquidating Trust, in accordance
with Treasury Regulation Section 301.7701-4(d), with no objective to continue or to engage in
the conduct of a trade or business. The Liquidating Trust, through the Liquidating Trustee, shall
(i) collect and reduce the Trust Assets to Cash, (ii) prosecute, settle and otherwise administer the
Assigned Actions, (iii) make Distributions to the beneficiaries of the Liquidating Trust in
accordance with the Plan and Liquidating Trust Agreement and (iv) take all such actions as are
reasonably necessary to accomplish the purpose hereof, as more fully provided in the Liquidating
Trust Agreement.

                   5.       Trust Assets.

        The Liquidating Trust shall consist of the Trust Assets (which include, among other
assets, cash, Assigned Actions, 35% of all JIB collections, and 77.5% of any proceeds relating
to any Oil and Gas Interests). On the Effective Date, all Transfers to the Liquidating Trust
provided for under the Plan shall be made by the applicable party, including the following: the
Trustee shall execute and deliver to the Liquidating Trust all cash, Assigned Actions, and any
other remaining assets, less amounts necessary to pay any remaining administrative expenses.
On the Effective Date, the Trust Assets, including the Assigned Actions, shall automatically vest
in the Liquidating Trust, free and clear of all Liens, Claims and encumbrances.

                   6.       Governance of the Liquidating Trust.

       The Liquidating Trust shall be governed by the Liquidating Trustee Committee in
accordance with the Liquidating Trust Agreement and consistent with the Plan. The members of
the Liquidating Trust Committee shall constitute a quorum for voting and approval purposes.
Whenever such quorum is present, the vote of a majority of such quorum shall be binding on the
Liquidating Trust Committee and the Liquidating Trust.



031459-61671/4845-3675-9169.1
                                                    29
                   7.       The Trustee.

        Morris D. Weiss, the current chapter 11 trustee, will serve as the Liquidating Trustee,
subject to approval by the Committee and the Bankruptcy Court at the Confirmation Hearing.
With respect to the Trust Assets, the Liquidating Trustee shall be a representative of the Estate
pursuant to Section 1123(a)(5)(B) and 1123(b)(3)(B) of the Bankruptcy Code. The Liquidating
Trustee may prosecute, settle and otherwise administer the Assigned Actions on behalf of the
Liquidating Trust, without the need for Bankruptcy Court approval or any other notice or
approval, except as set forth in the Liquidating Trust Agreement, and shall also have standing
and authority to object to any Claims filed against the Debtor’s Estate or scheduled by the Debtor
that purport to qualify as an Allowed Secured M&M Lien Claim or Allowed General Unsecured
Claim under the terms of the Plan, including, without limitation, pursuant to Section 502(d) of
the Bankruptcy Code. The Liquidating Trustee shall be exempt from giving any bond or other
security in any jurisdiction.

                   8.       General Powers of Trustee.

       The Liquidating Trustee, on behalf of the Liquidating Trust, shall have all of the rights,
powers and privileges set forth in the Plan, the Confirmation Order, and the Liquidating Trust
Agreement. Subject to obtaining the approval of the Liquidating Trust Committee to the extent
required by the Plan and the Liquidating Trust Agreement, the Liquidating Trustee is authorized
and shall have the obligation to take all such actions as in his/her judgment are necessary and
appropriate to effectuate the purposes of the Plan, including but not limited to the following:

    •    Perform the duties, exercise the powers, and assert the rights of a trustee under Sections
         704 and 1106 of the Bankruptcy Code with respect to the Trust Assets or Liquidating
         Trust, including, without limitation, commencing, prosecuting or settling Assigned
         Actions contributed to the Liquidating Trust, enforcing contracts, and asserting claims,
         defenses, offsets and privileges;

    •    Hold legal title to any and all rights of the beneficiaries of the Liquidating Trust in or
         arising from the Trust Assets, including, without limitation, collecting, receiving any and
         all money and other property belonging to the Liquidating Trust and the right to vote any
         claim or interest in a case under the Bankruptcy Code and receive any Distribution
         therein;

    •    Make Distributions to the Holders of Allowed Secured M&M Lien Claims and Allowed
         General Unsecured Claims as contemplated under the Plan and Liquidating Trust
         Agreement;

    •    Supervise and administer the reconciliation, resolution and settlement of Allowed
         Secured M&M Lien Claims and Allowed General Unsecured Claims and the
         Distributions to the Holders of Allowed Secured M&M Lien Claims and Allowed
         General Unsecured Claims in accordance with the Plan;




031459-61671/4845-3675-9169.1
                                                   30
    •    Enter into any agreement on behalf of the Liquidating Trust required by or consistent
         with the Plan and perform all of the obligations required of the Liquidating Trustee under
         the Liquidating Trust Agreement or the Plan;

    •    With the prior approval of the Liquidating Trust Committee, abandon any of the assets of
         the Liquidating Trust if the Liquidating Trustee concludes that such assets are of no net
         benefit to Allowed Secured M&M Lien Claims and Allowed General Unsecured Claim
         Holders;

    •    Participate in or initiate any proceeding with respect to the Trust Assets before the
         Bankruptcy Court or any other court appropriate jurisdiction and participate as a party or
         otherwise in any administrative, arbitrative or other non-judicial proceeding and litigate
         claims on behalf of the Liquidating Trust, including all Assigned Actions;

    •    Participate as a party-in-interest in any proceeding with respect to the Trust Assets or the
         Liquidating Trust before the United States Bankruptcy Court involving the Chapter 11
         Case;

    •    With the prior approval of the Liquidating Trust Committee, participate in or initiate,
         prosecute and settle an objection to allowance of any General Unsecured Claim or
         Secured M&M Lien Claim without approval of the Bankruptcy Court;

    •    Protect and enforce the rights to the Trust Assets by any method deemed appropriate
         including, without limitation, by judicial proceedings or pursuant to any applicable
         bankruptcy, insolvency, moratorium or similar law and general principles of equity;

    •    Take actions and exercise remedies (including, but not limited to, those provided under
         the Plan Implementation Documents) against any Entity that owes an obligation to the
         Liquidating Trust;

    •    Subject to the prior approval of the Liquidating Trust Committee, retain and pay such
         Liquidating Trust Professionals as the Liquidating Trustee may select to assist the
         Liquidating Trustee in its duties, on such terms as the Liquidating Trustee deems
         appropriate, without Bankruptcy Court approval. For avoidance of doubt, the engagement
         of any professionals by the Liquidating Trust must be approved in advance by the
         Liquidating Trust Committee. Subject to Liquidating Trust Committee approval, the
         Liquidating Trustee may commit the Liquidating Trust to and shall pay Liquidating Trust
         Professionals reasonable compensation for services rendered and expenses incurred and
         may engage counsel on a contingent basis. A law firm or professional shall not be
         disqualified from serving as a Liquidating Trust Professional solely because of its current
         or prior retention as counsel or professional to the parties in interest in the Cases;

    •    Retain and pay such third parties as the Liquidating Trustee may deem necessary or
         appropriate to assist the Liquidating Trustee in carrying out its powers and duties under
         the Liquidating Trust Agreement, subject to Liquidating Trust Committee approval.
         Subject to Liquidating Trust Committee approval, the Liquidating Trustee may commit
         the Liquidating Trust to and shall pay all such Persons reasonable compensation for

031459-61671/4845-3675-9169.1
                                                 31
         services rendered and expenses incurred, as well as commit the Liquidating Trust to
         indemnify any such parties in connection with the performance of services;

    •    Employ such employees as the Liquidating Trustee, and as consistent with the purposes
         of the Liquidating Trust, may deem necessary or appropriate to assist the Liquidating
         Trustee in carrying out its powers and duties under this Trust Agreement. The
         Liquidating Trustee may commit the Liquidating Trust to and shall pay all such
         employees reasonable salary in the amounts it shall determine to be appropriate and any
         employee benefits it may establish. If the Liquidating Trustee employs employees, the
         Liquidating Trustee shall establish payroll procedures and pay any and all federal, state or
         local tax withholding required under applicable law with respect to any such employees,
         and it will take all other actions it deems necessary;

    •    Assert or waive any privilege or defense on behalf of the Liquidating Trust or, with
         respect to the Trust Assets, as provided in the Liquidating Trust Agreement or the Plan;

    •    Subject to prior approval of the Liquidating Trust Committee, compromise, adjust,
         arbitrate, sue on or defend, pursue, prosecute, abandon, exercise rights, powers, and
         privileges with respect to, or otherwise deal with and settle, in accordance with the terms
         set forth herein, all Causes of Action in favor of or against the Liquidating Trust as the
         Liquidating Trustee shall deem advisable;

    •    Execute offsets and assert counterclaims against General Unsecured Claims and Secured
         M&M Lien Claims as part of an objection to any Secured M&M Lien Claim or General
         Unsecured Claim, but only up to the amount of the General Unsecured Claim or Secured
         M&M Lien Claim;

    •    Invest any moneys held as part of the Liquidating Trust in accordance with the terms of
         the Liquidating Trust Agreement, limited, however, to such investments that are
         consistent with the Liquidating Trust’s status as a Liquidating Trust within the meaning
         of Treasury Regulations Section 301.7701-4(d);

    •    Request any appropriate tax determination with respect to the Liquidating Trust,
         including, without limitation, a determination pursuant to Section 505 of the Bankruptcy
         Code;

    •    Take or refrain from taking any and all actions the Liquidating Trustee reasonably deems
         necessary or convenient for the continuation, protection and maximization of the Trust
         Assets or to carry out the purposes hereof;

    •    Assume such other powers as may be vested in or assumed by the Liquidating Trust
         pursuant to the Plan or Bankruptcy Court order, or as may be necessary and proper to
         carry out the provisions of the Plan or the Liquidating Trust Agreement;

    •    Establish and maintain such bank accounts to draw checks on such bank accounts and
         perform such other necessary and appropriate duties with respect to such accounts, or


031459-61671/4845-3675-9169.1
                                                 32
         designate individuals as signatories therefore, as the Liquidating Trustee may direct and
         authorize;

    •    Invest or reinvest Trust Assets and to cause such investments, or any part thereof, to be
         registered and held in its name, as Liquidating Trustee, or in the name of nominees;

    •    Hold any unclaimed Distribution or payment to the Holder of an Allowed General
         Unsecured Claim or Allowed Secured M&M Lien Claim in accordance with the Plan and
         the Liquidating Trust Agreement;

    •    Propose (but not require) any amendment, modification or supplement to the Plan or the
         Liquidating Trust Agreement with respect to Trust Assets or the Liquidating Trust that is
         not inconsistent with the Plan;

    •    File dissolution/termination documents with the appropriate governmental agencies to
         dissolve the Liquidating Trust;

    •    Receive, conserve and manage the Trust Assets, and sell, pursuant to 11 U.S.C. §
         1123(a)(5) and the Plan, or otherwise dispose of such assets for a price and upon such
         terms and conditions as the Liquidating Trustee deems most beneficial to the Holders of
         Allowed General Unsecured Claims and Allowed Secured M&M Lien Claims that are
         approved by the Liquidating Trust Committee and execute such instruments in
         connection therewith;

    •    Pay all taxes, if any, properly payable by the Liquidating Trust, make all tax withholdings
         and file tax returns and tax information returns with respect to the Liquidating Trust, and
         make tax elections by and on behalf of the Liquidating Trust;

    •    Pay all lawful expenses, debts, charges and liabilities of the Liquidating Trust or relating
         to the Trust Assets;

    •    Establish such reserves for taxes, assessments and other expenses of administration of the
         Liquidating Trust as may be necessary and appropriate for the proper operation of matters
         incident to the affairs of the Liquidating Trust; and

    •    Exercise such other powers and duties as are necessary or appropriate in the Liquidating
         Trustee’s discretion to accomplish the purposes of the Plan.

         M.        Liquidating Trust Committee

                   1.       Formation.

       On the Effective Date, a Liquidating Trust Committee shall be formed. The Liquidating
Trust Committee shall be governed by the terms of the Liquidating Trust Agreement. The
members of the Liquidating Trust Committee shall appoint representatives as provided for in the
Liquidating Trust Agreement. Any member of the Liquidating Trust Committee may designate
any other member as proxy for any vote of the Liquidating Trust Committee. Until any vacancy


031459-61671/4845-3675-9169.1
                                                 33
on the Liquidating Trust Committee is filled, the Liquidating Trust Committee shall function in
its reduced number.

                     2.     Members.

         The initial members of the Liquidating Trust Committee shall be:

    •    Baker Hughes Oilfield Operations, Inc.

    •    Not less than two (2) and up to three (3) additional members to be determined before the
         Effective Date.

                     3.     Powers of the Liquidating Trust Committee.

         The Liquidating Trust Committee shall:

                (i)         have the right to review, approve and object to settlements and proposed
                            prosecution, release or abandonment of objections to Secured M&M Lien
                            Claims, General Unsecured Claims and/or Causes of Action by the
                            Liquidating Trustee subject to the terms of the Plan, the Confirmation
                            Order, and the Liquidating Trust Agreement, provided, however, that no
                            member of the Liquidating Trust Committee shall review or have any
                            authority over decisions of the Liquidating Trust Committee or the
                            Liquidating Trustee relating to any Claims or Causes of Action in which
                            that member is a claimant against a Debtor or defendant in an action
                            brought by the Debtor, the Liquidating Trustee or the Liquidating Trust;

               (ii)         have the right to review, approve and object to proposed sales and other
                            dispositions of Trust Assets;

              (iii)         be vested with authority to remove the Liquidating Trustee, or any
                            successor Liquidating Trustee, appointed pursuant to the Plan, the
                            Confirmation Order, or the Liquidating Trust Agreement;

              (iv)          consult with the Liquidating Trustee in connection with any other matters
                            related to the Plan, the Confirmation Order, or the Liquidating Trust
                            Agreement;

               (v)          Select a successor member of Liquidating Trust Committee as provided in
                            the Liquidating Trust Agreement;

              (vi)          Approve the hiring of each professional by the Liquidating Trustee and the
                            terms under which each such professional is to be compensated;

             (vii)          Monitor and receive periodic reports and updates from the Liquidating
                            Trustee regarding the status of the administration of the Liquidating Trust
                            Assets; and


031459-61671/4845-3675-9169.1
                                                     34
              (viii)        perform such additional functions otherwise provided for in the Plan, the
                            Confirmation Order, or the Liquidating Trust Agreement, or are provided
                            for by further order of the Bankruptcy Court entered after the Effective
                            Date.

                   4.       Exculpation.

        The members of the Liquidating Trust Committee shall undertake their duties as specified
in the Plan and the Liquidating Trust Agreement. In serving as a member of the Liquidating
Trust Committee, such members shall not assume or be deemed to have assumed any liability to
Creditors, Holders of Equity Interest, the Debtor, the Trustee, the Liquidating Trust, the Trustee,
or any other parties in interest in the Chapter 11 Case and shall not be liable for any acts or
omissions while acting in that capacity, except for acts or omissions in bad faith and acts or
omissions constituting malfeasance or gross negligence. In addition, the members of the
Liquidating Trust Committee shall be entitled to reimbursement from the Liquidating Trust of
their reasonable expenses incurred in connection with their duties as members of the Liquidating
Trust Committee. Resignation and removal of Liquidating Trust Committee members, and
appointment of their successors, shall be conducted pursuant to the terms of the Liquidating
Trust Agreement.

                   5.       Dissolution.

        The Liquidating Trust Committee shall be dissolved at the time the Liquidating Trust is
dissolved. Upon dissolution, the members thereof shall be released and discharged of and from
all further authority, duties, responsibilities and obligations related to and arising from their
service as Liquidating Trust Committee members.

                   6.       Indemnification of Liquidating Trust Committee.

        The Liquidating Trust Committee or the individuals comprising the Liquidating Trust
Committee, as the case may be, and the Liquidating Trust Committee’s agents and professionals,
shall not be liable for actions taken or omitted in its capacity as, or on behalf of, the Liquidating
Trust Committee, except those acts arising out of its or their own willful misconduct, gross
negligence, bad faith, self-dealing, breach of fiduciary duty, or ultra vires acts, and each shall be
entitled to indemnification and reimbursement from Trust Assets for fees and expenses in
defending any and all of its actions or inactions in its capacity as, or on behalf of, the Liquidating
Trust Committee, except for any actions or inactions involving willful misconduct, gross
negligence, bad faith, self­dealing, breach of fiduciary duty, or ultra vires acts. Any
indemnification claim of the Liquidating Trust Committee shall be satisfied exclusively from the
Trust Assets. The Liquidating Trust Committee shall be entitled to rely, in good faith, on the
advice of its retained professionals.

         N.        Committee

        The Committee shall dissolve as of the Effective Date and the members of the Committee
shall be released and discharged from all authority, duties, responsibilities and obligations related
to and arising from and in connection with the Chapter 11 Case. For the avoidance of doubt,
nothing in the Plan or anywhere else in the Plan is intended to affect in any manner the
031459-61671/4845-3675-9169.1
                                                    35
Committee’s Professionals from applying to the Bankruptcy Court for the allowance of
professional fee claims incurred through the Effective Date (but not thereafter).

         O.        Plan Implementation Documents

       All exhibits and documents included in the Plan Implementation Documents are
incorporated into and are a part of the Plan as if set forth in full in the Plan. All documents
required to be filed with the Plan Implementation Documents shall be filed with the Bankruptcy
Court at least seven (7) days prior to the date of the commencement of the Confirmation
Hearing. Thereafter, any Person may examine the Plan Implementation Documents in the office
of the Clerk of the Bankruptcy Court during normal court hours. Copies of the Plan
Implementation Documents may also be obtained without charge by contacting Eric J. Taube or
Mark C. Taylor at the Waller address listed below.

         P.        Exemption from Certain Transfer Taxes

        Pursuant to Section 1146(a) of the Bankruptcy Code, any transfers from Debtor or its
Estate to the Liquidating Trust or any other Person pursuant to the Plan in the United States,
including any Liens granted by Debtor or its Estate shall not be taxed under any law imposing a
stamp tax, real estate transfer tax, sales or use tax, or other similar tax. Such exemption
specifically applies, without limitation, to all documents necessary to evidence and implement
distributions under the Plan.

         Q.        Office of the United States Trustee

        The Liquidating Trustee shall provide the United States Trustee with financial reports on
a quarterly basis in the form of affidavits of disbursements and pay all required fees until such
time as a final decree is entered in the Chapter 11 Case.

         R.        Claims Objections

        Except to the extent that a claim is already allowed pursuant to a final non-appealable
order, the Trustee reserves the right to object to claims. Therefore, even if your claim is allowed
for voting purposes, you may not be entitled to a distribution if an objection to your claim is later
upheld. The procedures for resolving disputed claims are set forth in Article 6 of the Plan.

         S.        Current and Historical Financial Conditions

        A current listing of the estate’s assets are included in the most recent monthly operating
report filed with the Court, and are described in the Summary above as well as in the analysis
below.




031459-61671/4845-3675-9169.1
                                                 36
III.          SUMMARY OF THE CHAPTER 11 PLAN AND TREATMENT OF CLAIMS
              AND EQUITY INTERESTS

         A.        What is the Purpose of the Chapter 11 Plan?

       As required by Chapter 11 of the Bankruptcy Code, the Plan places Creditors and
Holders of Equity Interest in various classes and describes the treatment each class will receive
on account of their allowed claim amounts. The Plan also provides whether each class of claims
or Holders of Equity Interest is impaired or unimpaired. Unimpaired classes will receive
payment in full on their allowed claim amounts. Impaired classes will receive either payment in
full under circumstances less advantageous than previously agreed upon between the claim
holder and the Trustee or pro rata payment of their allowed claim amounts. If the Plan is
confirmed, your recovery will be limited to the amount provided by the Plan and will be paid on
terms set forth in the Plan, as confirmed.

         B.        Unclassified Claims

       Certain types of claims are automatically entitled to specific treatment under the
Bankruptcy Code. They are not considered impaired, and holders of such claims do not vote on
the Plan. They may, however, object if, in their view, their treatment under the Plan does not
comply with that required by the Bankruptcy Code.

                   1.       Administrative Expenses

        Administrative expenses are costs or expenses of administering the Debtor’s Chapter 11
case which are allowed pursuant to § 507(a)(2) of the Bankruptcy Code. Administrative expenses
also include the value of any goods sold to the Debtor in the ordinary course of business and
received within 20 days before the Petition Date of July 10, 2015. The Bankruptcy Code requires
that all administrative expenses be paid on the Effective Date of the Plan, unless a particular
claimant agrees to a different treatment.

Estimated administrative costs from 9/30/18 through a December 2018 Effective Date (which are
subject to change) include:

Chapter 11 Trustee fees (pursuant to 11 U.S.C. 326): $410,000
Professional fees: $350,000
US Trustee fees: $81,000

       The following chart lists the Debtor’s and Trustee’s estimated administrative expenses,
and their proposed treatment under the Plan:

                                     Estimated
 Type                                                      Proposed Treatment
                                     Amount Owed

  Expenses Arising in the     Unknown                      Paid in full on the effective date of the Plan,
  Ordinary Course of Business                              or according to terms of obligation if later.
  After the Petition Date

031459-61671/4845-3675-9169.1
                                                      37
                                     Estimated
 Type                                                  Proposed Treatment
                                     Amount Owed
  Professional Fees, not yet                           Paid in full on the Effective Date of the Plan,
  approved by the Bankruptcy                           or according to separate written agreement, or
  Court:                                               according to court order if such fees have not
                                                       been approved by the Bankruptcy Court on
                                                       the Effective Date of the Plan. Fees are being
                                                       paid 80% on a monthly basis (and 100% of
                                                       costs), with the remaining fees paid quarterly.
                                                       Accordingly, it is not anticipated that accrued
                                                       and unpaid fees will be substantial.

  Other administrative               Unknown           Paid in full on the Effective Date of the Plan
  expenses                                             or according to separate written agreement.

  Office of the United States        Unknown           Paid in full on the Effective Date of the
  Trustee Fees                                         Plan.

                   2.       Priority Tax Claims

        Priority tax claims are unsecured income, employment, and other taxes described by
§ 507(a)(8) of the Bankruptcy Code. Unless the holder of such a § 507(a)(8) priority tax claim
agrees otherwise, it must receive the present value of such claim, in regular installments paid
over a period not exceeding five (5) years from the order of relief.

         The Trustee anticipates that there will be no § 507(a)(8) priority tax claims.

         C.        Classes of Claims and Equity Interests

        The following are the classes set forth in the Plan, and the proposed treatment that they
will receive under the Plan:

                   1.       Priority Claims.

         Any Allowed Priority Claims shall be paid in full on the Effective Date.

                   2.       Secured Claims

        Allowed Secured Claims are claims secured by property of the Debtor’s bankruptcy
estate (or that are subject to setoff) to the extent allowed as secured claims under § 506 of the
Bankruptcy Code. If the value of the collateral or setoffs securing the creditor’s claim is less than
the amount of the creditor’s allowed claim, any deficiency will be classified as a general
unsecured claim.

        The following chart lists all classes containing Debtor’s secured prepetition claims and
their proposed treatment under the Plan:

031459-61671/4845-3675-9169.1
                                                  38
  Class         Description           Impairment      Description of Treatment

 Class 2        Other Secured         Unimpaired      Will retain valid liens on Property until such
                                                      Claims are paid in full.

 Class 3        Secured M&M           Unimpaired      Will retain valid liens on Property until such
                Liens                                 Claims are paid in full.

                   3.       Class 4 General Unsecured Claims

        General unsecured claims are not secured by property of the estate and are not entitled to
priority under § 507(a) of the Bankruptcy Code. At this point, the Trustee and Committee
estimate that the payout to Class 4 may be between 20-35% of Allowed Claims; the range
depends upon a number of factors, including but not limited to ongoing claim objections,
reserves for certain mineral lien claims relating to the proceeds from the sale of assets by AEX,
and recovery on remaining claims and causes of action.

        The following chart identifies the Plan’s proposed treatment of general unsecured claims
against the Debtor:

 Class         Description            Impairment      Treatment

 Class 4       General Unsecured Impaired             Class 4 creditors will receive a prorata share of
               Claims                                 interests in the Liquidating Trust, equivalent to
                                                      the ratio that their individual Allowed Claim
                                                      bears to the total of Class 4 Allowed Claims.

 Class 5       Subordinated           Impaired        Class 5 creditors will receive a pro rata share of
               Claims                                 interests in the Liquidating Trust, in the
                                                      percentage that the dollar amount of their
                                                      individual Allowed Claim bears to the dollar
                                                      amount of all Allowed Class 5 Claims, to be
                                                      calculated and paid only after all senior classes
                                                      are paid in full.

                   4.       Class 6 Holders of Equity Interest

        Holders of Equity Interest are parties who hold an ownership interest in the Debtor. In a
limited liability company, the members of the LLC are Holders of Equity Interest.

       The following chart sets forth the Plan’s proposed treatment of the class of Holders of
Equity Interest:




031459-61671/4845-3675-9169.1
                                                    39
 Class          Description         Impairment    Treatment

 Class 6        Holders of Equity   Impaired      All Equity Interest shall be cancelled under the
                Interest                          Plan. Holders of Class 6 Equity Interests shall
                                                  receive any remaining funds or assets from the
                                                  Liquidating Trust in the event all senior classes
                                                  are paid in full.

         D.        Means of Implementing the Plan

        All assets of the Estate remaining as of the Effective Date, other than as necessary to pay
any Allowed Secured Claims, Allowed Priority Claims, allowed Administrative Claims, pre-
Effective Date U.S Trustee’s fees and a reserve for wind down costs shall be transferred to the
Liquidating Trust.

         E.        Risk Factors

       Assuming that the Plan is confirmed, the Plan’s success is not contingent upon the future
operations of the Property since it is being conveyed to the Liquidating Trust hereunder.

         F.        Executory Contracts and Unexpired Leases

        The Plan lists all executory contracts and unexpired leases that the Trustee will assume
under the Plan. Assumption means that the Trustee has elected to continue to perform the
obligations under such contracts and unexpired leases, and to cure defaults of the type that must
be cured under the Bankruptcy Code, if any.

        If you object to the assumption of your unexpired lease or executory contract, you must
file and serve your objection to the Plan within the deadline for objecting to the confirmation of
the Plan, unless the Bankruptcy Court has set an earlier time.

        All executory contracts and unexpired leases that are not listed as being assumed in the
Plan or the subject of a separately filed Motion to Assume or Reject will be rejected under the
Plan. Consult your adviser or attorney for more specific information about particular contracts or
leases.

        If you object to the rejection of your contract or lease, you must file and serve your
objection to the Plan within the deadline for objecting to the confirmation of the Plan.

        The deadline for filing a proof of claim based on a claim arising from the rejection of a
lease or contract is thirty (30) days after the rejection of any lease or contract, notwithstanding
the bar date. Any claim based on the rejection of a contract or lease will be barred if the proof of
claim is not timely filed, unless the Bankruptcy Court orders otherwise.




031459-61671/4845-3675-9169.1
                                                 40
         G.        Tax Consequences of Plan

                   CREDITORS AND HOLDERS OF EQUITY INTEREST
                   CONCERNED WITH HOW THE PLAN MAY AFFECT THEIR
                   TAX LIABILITY SHOULD CONSULT WITH THEIR OWN
                   ACCOUNTANTS, ATTORNEYS, AND/OR ADVISORS.

       To the best of the Trustee’s knowledge, the Debtor is current on all of its tax obligations
and does not anticipate any additional tax consequences related to its Chapter 11 Case or the
implementation of the Plan. To date, the Debtor has been treated as a pass-through entity for tax
purposes.

IV.           CONFIRMATION REQUIREMENTS AND PROCEDURES

         To be confirmed, the Plan must meet the requirements listed in §§ 1129(a) or (b) of the
Bankruptcy Code. These include the requirements that: the Plan must be proposed in good faith;
at least one impaired class of claims must accept the plan, without counting votes of insiders; the
Plan must distribute to each creditor and equity security interest holder at least as much as the
creditor or equity interest holder would receive in a Chapter 7 liquidation case, unless the
creditor or equity interest holder votes to accept the Plan; and the Plan must be feasible. These
requirements are not the only requirements listed in § 1129, and they are not the only
requirements for confirmation.

         A.        Who May Vote or Object

        Any party in interest may object to the confirmation of the Plan if the party believes that
the requirements for confirmation are not met.

        Many parties in interest, however, are not entitled to vote to accept or reject the Plan. A
creditor or equity interest holder has a right to vote for or against the Plan only if that creditor or
equity interest holder has a claim or equity interest that is both (1) allowed or allowed for voting
purposes and (2) impaired.

        In this case, the Trustee believes that the classes of secured creditors (Class(es) 2 and 3)
and unsecured creditors (Class(es) 4 and 5) are impaired and that holders of claims in each of
these classes are therefore entitled to vote to accept or reject the Plan.

        The Trustee further believes that the holder of Equity Interest in the Debtor (Class 6) is
deemed to reject since such class will not receive or retain any property under the Plan and that
holders of such interests in this class, therefore, does not have the right to vote to accept or reject
the Plan.

                   1.       What Is an Allowed Claim or an Allowed Equity Interest?

        Only a creditor or equity interest holder with an allowed claim or an allowed equity
interest has the right to vote on the Plan. Generally, a claim or equity interest is allowed if either
(1) the Debtor has scheduled the claim on the Debtor’s schedules, unless the claim has been
scheduled as disputed, contingent, or unliquidated, or (2) the creditor has filed a proof of claim

031459-61671/4845-3675-9169.1
                                                   41
or equity interest, unless an objection has been filed to such proof of claim or equity interest.
When a claim or equity interest is not allowed, the creditor or equity interest holder holding the
claim or equity interest cannot vote unless the Bankruptcy Court, after notice and hearing, either
overrules the objection or allows the claim or equity interest for voting purposes pursuant to Rule
3018(a) of the Federal Rules of Bankruptcy Procedure.

     The deadline set by the Bankruptcy Court for filing a proof of claim in this case was
November 11, 2015.

         The deadline for filing objections to claims has not been set.

                   2.       What Is an Impaired Claim or Impaired Equity Interest?

       As noted above, the holder of an allowed claim or equity security interest has the right to
vote only if it is in a class which is impaired under the Plan. As provided in § 1124 of the
Bankruptcy Code, a class is considered impaired if the Plan alters the legal, equitable, or
contractual rights of the members of that class.

                   3.       Who is Not Entitled to Vote?

         The holders of the following five types of claims and equity interests are not entitled to
vote:

              •    holders of claims and equity interests that have been disallowed by an order of the
                   Bankruptcy Court;

              •    holders of other claims or equity interests that are not “allowed claims” or
                   “allowed equity security interests” (as discussed above), unless they have been
                   “allowed” for voting purposes.

              •    holders of claims or equity interests in unimpaired classes;

              •    holders of claims entitled to priority pursuant to §§ 507(a)(2), (a)(3), and (a)(8) of
                   the Bankruptcy Code;

              •    holders of claims or equity interests in classes that do not receive or retain any
                   value under the Plan; and

              •    administrative expenses.

       Even if you are not entitled to vote on the Plan, you have a right to object to the
confirmation of the Plan and to the adequacy of the Disclosure Statement.

                   4.       Who Can Vote in More Than One Class

        A creditor whose claim has been allowed in part as a secured claim and in part as an
unsecured claim, or who otherwise hold claims in multiple classes, is entitled to accept or reject a
Plan in each capacity, and should cast one ballot for their claim in each different class.

031459-61671/4845-3675-9169.1
                                                    42
         B.        Votes Necessary to Confirm the Plan

        If impaired classes exist, the Bankruptcy Court cannot confirm the Plan unless (1) at least
one impaired class of creditors has accepted the Plan without counting the votes of any insiders
within that class, and (2) all impaired classes have voted to accept the Plan, unless the Plan is
eligible to be confirmed by cram down on non-accepting classes.

                   1.       Votes Necessary for a Class to Accept the Plan

        A class of claims accepts the Plan if both of the following occur: (1) the holders of more
than one-half (1/2) of the allowed claims in the class, who vote, cast their votes to accept the
Plan, and (2) the holders of at least two-thirds (2/3) in dollar amount of the allowed claims in the
class, who vote, cast their votes to accept the Plan.

      A class of equity interests accepts the Plan if the holders of at least two-thirds (2/3) in
amount of the allowed equity interests in the class, who vote, cast their votes to accept the Plan.

                   2.       Treatment of Non-Accepting Classes

         Even if one or more impaired classes reject the Plan, the Bankruptcy Court may
nonetheless confirm the Plan if the non-accepting classes are treated in the manner prescribed by
§ 1129(b) of the Bankruptcy Code. A plan that binds non-accepting classes is commonly referred
to as a cram-down plan. The Bankruptcy Code allows the Plan to bind non-accepting classes of
claims or equity interests if it meets all the requirements for consensual confirmation except the
voting requirements of § 1129(a)(8) of the Bankruptcy Code, does not discriminate unfairly, and
is fair and equitable toward each impaired class that has not voted to accept the Plan.

       You should consult your own attorney if a cramdown confirmation will affect your
claim or equity interest, as the variations on this general rule are numerous and complex.

         C.        Liquidation Analysis

       To confirm the Plan, the Bankruptcy Court must find that all Creditors and Holders of
Equity Interest who do not accept the Plan will receive at least as much under the Plan as such
Creditors and Holders of Equity Interest would receive in a chapter 7 liquidation. The Plan
contemplates a liquidation of remaining assets and distribution through the Liquidating Trust.
Because most recoveries have already occurred, the expected recoveries would not vary
materially under a Chapter 7. The Trustee and Committee believe that administrative costs
would be higher due to the time and expense needed for new counsel and professionals.

         D.        Feasibility

        The Bankruptcy Court must find that confirmation of the Plan is not likely to be followed
by the liquidation, or the need for further financial reorganization, of the Debtor or any successor
to the Debtor, unless such liquidation or reorganization is proposed in the Plan.




031459-61671/4845-3675-9169.1
                                                    43
                   1.       Ability to Fund Plan

        The Trustee believes that he will have enough cash on hand on the Effective Date of the
Plan to pay all the claims and expenses that are entitled to be paid on that date. The distributions
under the Plan are not contingent upon future operations of the Property.

       You should consult with your accountant or other financial advisor if you have any
questions pertaining to these projections.

 V.           EFFECT OF CONFIRMATION OF PLAN

         A.        Binding Effect of Confirmation

        In accordance with § 1141(a) of the Bankruptcy Code, the provisions of a confirmed plan
bind the Debtor, any entity issuing securities under the Plan, any entity acquiring property under
the Plan, and any Creditor, equity security holder, or general partner in the Debtor, whether or
not the Claim or Interest of such Creditor, equity security holder or general partner is impaired
under the Plan and whether or not such Creditor, equity security holder or general partner has
accepted the Plan.

         B.        Modification of Plan

        The Trustee may modify the Plan at any time before confirmation of the Plan. However,
if the Plan is modified, the Bankruptcy Court may require a new disclosure statement and/or re-
voting on the Plan.

        The Trustee may also seek to modify the Plan at any time after confirmation only if
(1) the Plan has not been substantially consummated and (2) the Bankruptcy Court authorizes the
proposed modifications after notice and a hearing.

         C.        Final Decree

        Once the Estate has been fully administered, as provided in Rule 3022 of the Federal
Rules of Bankruptcy Procedure, the Trustee, or such other party as the Bankruptcy Court shall
designate in the Confirmation Order, shall file a motion with the Bankruptcy Court to obtain a
final decree to close the case. Alternatively, the Bankruptcy Court may enter such a final decree
on its own motion.

                    REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




031459-61671/4845-3675-9169.1
                                                   44
DATED: November 26, 2018.

                                    Respectfully submitted,

                                    By: /s/ Morris D. Weiss
                                        Morris D. Weiss
                                        In his capacity as Chapter 11 Trustee


                                    -and-

                                    By: /s/ Mark C. Taylor
                                        Eric J. Taube
                                        State Bar No. 19679350
                                        Mark C. Taylor
                                        State Bar No. 19713225
                                        WALLER LANSDEN DORTCH & DAVIS, LLP
                                        100 CONGRESS AVENUE, 18TH FLOOR
                                        AUSTIN, TX 78701
                                        Telephone: (512) 685.6400
                                        Facsimile: (512) 685.6417

                                    ATTORNEYS FOR CHAPTER 11 TRUSTEE

                                    -and-


                                    By: /s/ Kenneth Green
                                           Kenneth Green
                                           State Bar No. 24036677
                                           Blake Hamm
                                           State Bar No. 24069869
                                           Carolyn Carollo
                                           State Bar No. 24083437
                                           SNOW SPENCE GREEN LLP
                                           2929 Allen Parkway, Suite 2800
                                           Houston, TX 77019
                                           Telephone: (713) 335-4800
                                           kgreen@snowspencelaw.com
                                           blakehamm@snowspencelaw.com
                                           carolyncarollo@snowspencelaw.com

                                            ATTORNEYS FOR OFFICIAL COMMITTEE OF
                                            UNSECURED CREDITORS

031459-61671/4845-3675-9169.1
                                             45
                         SIGNATURE PAGE FOR DISCLOSURE STATEMENT
                                EXHIBIT A

                                  Plan




031459-61671/4845-3675-9169.1
                                  EXHIBIT B

                                Resume of Trustee




031459-61671/4845-3675-9169.1
